MULTICURRENCY CREDIT AGREEMENT

 

dated as of May 28, 2004

 

among

 

BRIGGS & STRATTON CORPORATION,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

 

LASALLE BANK NATIONAL ASSOCIATION

M&I MARSHALL & ILSLEY BANK

AND

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Issuing Bank and Swing Line Bank

 

BANC OF AMERICA SECURITIES LLC

Lead Arranger and Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I           DEFINITIONS      1.01    Certain Defined Terms    1
1.02    Other Interpretive Provisions    18 1.03    Accounting Principles    19
1.04    Currency Equivalents Generally    20 1.05    Change of Currency    20  
   ARTICLE II           THE CREDITS      2.01    Amounts and Terms of
Commitments    20 2.02    Loan Accounts    21 2.03    Procedure for Borrowing   
21 2.04    Conversion and Continuation Elections for Borrowings    22 2.05   
Utilization of Commitments in Offshore Currencies    24 2.06    The Swing Line
Facility    25 2.07    Termination or Reduction of Commitments    28 2.08   
Prepayments    28 2.09    Currency Exchange Fluctuations    29 2.10    Repayment
   29 2.11    Interest    29 2.12    Fees    30 2.13    Computation of Interest
and Fees    31 2.14    Payments by the Company    31 2.15    Payments by the
Banks to the Administrative Agent    32 2.16    Sharing of Payments, Etc    32  
   ARTICLE III           THE LETTERS OF CREDIT      3.01    The Letter of Credit
Subfacility    33 3.02    Issuance, Amendment and Renewal of Letters of Credit
   34 3.03    Risk Participations, Drawings and Reimbursements    36 3.04   
Repayment of Participations    38

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

3.05    Role of the Issuing Bank    38 3.06    Obligations Absolute    39 3.07
   Letter of Credit Fees    40 3.08    Applicability of ISP98    41      ARTICLE
IV           TAXES, YIELD PROTECTION AND ILLEGALITY      4.01    Taxes    41
4.02    Illegality    42 4.03    Increased Costs and Reduction of Return    42
4.04    Funding Losses    43 4.05    Inability to Determine Rates    44 4.06   
Reserves on Offshore Rate Loans    44 4.07    Certificates of Banks    44 4.08
   Substitution of Banks    45 4.09    Survival    45      ARTICLE V          
CONDITIONS PRECEDENT      5.01    Conditions of Initial Credit Extensions    45
5.02    Conditions to All Credit Extensions    46      ARTICLE VI          
REPRESENTATIONS AND WARRANTIES      6.01    Existence and Power    47 6.02   
Authorization; No Contravention    47 6.03    Governmental Authorization    48
6.04    Binding Effect    48 6.05    Litigation    48 6.06    ERISA Compliance
   48 6.07    Use of Proceeds; Margin Regulations    49 6.08    Title to
Properties    49 6.09    Taxes    49 6.10    Financial Condition    49

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

6.11    Environmental Matters    50 6.12    Regulated Entities    50 6.13   
Copyrights, Patents, Trademarks and Licenses, etc    50 6.14    Subsidiaries   
50 6.15    Insurance    50 6.16    Full Disclosure    50      ARTICLE VII       
   AFFIRMATIVE COVENANTS      7.01    Financial Statements    51 7.02   
Certificates; Other Information    51 7.03    Notices    52 7.04    Preservation
of Existence, Etc    53 7.05    Maintenance of Property    54 7.06    Insurance
   54 7.07    Payment of Taxes    54 7.08    Compliance with Laws    54 7.09   
Compliance with ERISA    54 7.10    Inspection of Property and Books and Records
   54 7.11    Environmental Laws    55 7.12    Use of Proceeds    55 7.13   
Guaranty    55      ARTICLE VIII           NEGATIVE AND FINANCIAL COVENANTS     
8.01    Limitation on Liens    55 8.02    Disposition of Assets    57 8.03   
Consolidations and Mergers    58 8.04    Hostile Acquisitions; Foreign
Investments    58 8.05    Limitation on Specified Subsidiary Indebtedness    59
8.06    Transactions with Affiliates    59 8.07    Contingent Obligations    59
8.08    ERISA    60

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

8.09    Limitation on Dividends and Stock Redemptions    60 8.10    Off Balance
Sheet Transactions    60 8.11    Financial Covenants    60 8.12    Guarantors   
61 8.13    Hedging Agreements    61      ARTICLE IX           EVENTS OF DEFAULT
     9.01    Event of Default    61 9.02    Remedies    63 9.03    Rights Not
Exclusive    64      ARTICLE X           THE ADMINISTRATIVE AGENT      10.01   
Appointment and Authorization of Administrative Agent    64 10.02    Delegation
of Duties    65 10.03    Liability of Administrative Agent    65 10.04   
Reliance by Administrative Agent    65 10.05    Notice of Default    66 10.06   
Credit Decision; Disclosure of Information by Administrative Agent    66 10.07
   Indemnification of Administrative Agent    66 10.08    Administrative Agent
in Individual Capacity    67 10.09    Successor Administrative Agent    67 10.10
   Tax Forms    68 10.11    Guaranty Matters    70 10.12    Administrative Agent
May File Proofs of Claim    70 10.13    Other Agents    70      ARTICLE XI     
     MISCELLANEOUS      11.01    Amendments and Waivers    71 11.02    Notices
   71 11.03    No Waiver; Cumulative Remedies    72 11.04    Costs and Expenses
   72

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

11.05    Company Indemnification    73 11.06    Payments Set Aside    73 11.07
   Severability    74 11.08    Assignments, Participations, etc    74 11.09   
Confidentiality    77 11.10    Set-off    78 11.11    Notification of Addresses,
Lending Offices, Etc    78 11.12    Counterparts    78 11.13    No Third Parties
Benefited    78 11.14    Governing Law and Jurisdiction    78 11.15    Waiver of
Jury Trial    79 11.16    Judgment    79 11.17    Entire Agreement    80 11.18
   Survival of Representations and Warranties    80 11.19    Interest Rate
Limitation    80 11.20    Waiver of Notice Requirement under Existing Credit
Agreement    80 11.21    USA PATRIOT Act Notice    80

 

SCHEDULES      Schedule 2.01    Commitments and Pro Rata Shares Schedule 6.05   
Litigation Schedule 6.06    ERISA Schedule 6.11    Environmental Matters
Schedule 6.13    Intellectual Property Disputes Schedule 6.14    Subsidiaries
and Minority Interests Schedule 8.01    Permitted Liens Schedule 8.05   
Permitted Subsidiary Indebtedness Schedule 8.07    Contingent Obligations
Schedule 11.02    Lending Offices; Addresses for Notices

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS

 

         

Page

--------------------------------------------------------------------------------

Exhibit A-1    Form of Notice of Borrowing      Exhibit A-2    Form of Swing
Line Loan Notice      Exhibit B    Form of Notice of Conversion/Continuation   
  Exhibit C    Form of Compliance Certificate      Exhibit D-1    Form of Legal
Opinion of Counsel to the Company      Exhibit D-2    Form of Legal Opinion of
General Counsel of the Company      Exhibit E    Form of Assignment and
Acceptance Agreement      Exhibit F    Form of Note      Exhibit G    Form of
Guaranty     

 

-vi-



--------------------------------------------------------------------------------

MULTICURRENCY CREDIT AGREEMENT

 

This MULTICURRENCY CREDIT AGREEMENT (this “Agreement”) is entered into as of May
28, 2004, among BRIGGS & STRATTON CORPORATION, a Wisconsin corporation (the
“Company”), the several financial institutions from time to time party to this
Agreement (collectively the “Banks” and individually each a “Bank”) and BANK OF
AMERICA, N.A. (“Bank of America”), as administrative agent for the Banks.

 

WHEREAS, the Banks have agreed to make available to the Company a revolving
multicurrency credit facility with a letter of credit subfacility upon the terms
and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.01 Certain Defined Terms. The following terms have the following meanings:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Banks hereunder, and any successor agent arising under Section
10.09.

 

“Agent-Related Persons” means, at any time, the Administrative Agent at such
time, together with its Affiliates (including, in the case of Bank of America,
the Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

“Agreed Alternative Currency” has the meaning specified in subsection 2.05(e).

 

“Agreement” has the meaning specified in the introductory paragraph.



--------------------------------------------------------------------------------

“Agreement Currency” has the meaning specified in Section 11.16.

 

“Applicable Currency” means, as to any particular payment, Loan or Letter of
Credit, Dollars or the Offshore Currency in which it is denominated or is
payable.

 

“Applicable Margin” means the percentage rate per annum determined from time to
time in accordance with Schedule 1.01.

 

“Arranger” means Banc of America Securities LLC, in its capacity as lead
arranger and book manager.

 

“Assignee” has the meaning specified in subsection 11.08(a).

 

“Assignment and Acceptance” has the meaning specified in subsection 11.08(a).

 

“Attorney Costs” means and includes all reasonable fees and charges of any law
firm or other external counsel, the reasonable allocated cost of internal legal
services and the reasonable disbursements of internal counsel.

 

“Bank” has the meaning specified in the introductory paragraph.

 

“Bank of America” has the meaning specified in the introductory paragraph.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

“Base Rate” means, for any day, a rate of interest per annum equal to the higher
of (a) the sum of the Federal Funds Rate for such day plus 0.50% per annum and
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate.” The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

 

“Borrowing” means a borrowing hereunder consisting of Revolving Loans of the
same Type and in the same Applicable Currency made to the Company on the same
day by the Banks and, in the case of Offshore Rate Loans, having the same
Interest Period.

 

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.03.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s payment office with
respect to Obligations denominated in Dollars is located and:

 

(a) if such day relates to any interest rate setting as to an Offshore Rate Loan
denominated in Dollars, any funding, disbursement, settlement or payment in
Dollars in respect of any such Offshore Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Offshore Rate Loan, any day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market;

 

2



--------------------------------------------------------------------------------

(b) if such day relates to any interest rate setting as to a Offshore Currency
Loan denominated in Euro, any funding, disbursement, settlement or payment in
Euro in respect of any such Offshore Rate Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Offshore Rate
Loan, a TARGET Day;

 

(c) if such day relates to any interest rate setting as to a Offshore Currency
Loan denominated in a currency other than Euro, any such day on which dealings
in deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and

 

(d) if such day relates to any funding, disbursement, settlement or payment in a
currency other than Euro in respect of an Offshore Currency Loan denominated in
a currency other than Euro, or any other dealing in any currency other than Euro
to be carried out pursuant to this Agreement in respect of any such Offshore
Currency Loan (other than any interest rate setting), any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations.”

 

“Capital Lease Obligations” means the principal component of all monetary
obligations of the Company or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, is classified as a capital
lease (a “Capital Lease”).

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank and the Banks, as collateral or support for the L/C Obligations, cash or
deposit account balances, or a standby letter of credit from a financial
institution satisfactory to the Administrative Agent, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank (which documents are hereby consented
to by the Banks). Derivatives of such term shall have corresponding meanings.

 

“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Exchange Act) of 30% or more of the outstanding
shares of voting stock of the Company, or (b) during any period of twelve
consecutive calendar months, individuals who at the beginning

 

3



--------------------------------------------------------------------------------

of such period constituted the Company’s board of directors (together with any
new directors whose election by the Company’s board of directors or whose
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reasons other than death or
disability to constitute a majority of the directors then in office.

 

“Closing Date” means May 28, 2004 or such other date on which all conditions
precedent set forth in Section 5.01 are satisfied or waived by all Banks (or, in
the case of subsection 5.01(e), waived by the Person entitled to receive any
applicable payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Bank, its obligation to (a) make Revolving Loans
to the Company pursuant to Section 2.01, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Bank becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including any reduction pursuant to Section 2.07).

 

“Commitment Fee” has the meaning specified in subsection 2.12(b).

 

“Commitment Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing at such time as set forth in Schedule 1.01.

 

“Company” has the meaning specified in the introductory paragraph.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Computation Date” has the meaning specified in subsection 2.05(a).

 

“Computation Period” means a period of four consecutive fiscal quarters ending
on the last day of a fiscal quarter.

 

“Consolidated Interest Expense” means, for any period, the sum of (a) total
interest expense (including interest expense attributable to Capital Leases in
accordance with GAAP) of the Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of the Company and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing, all as
determined on a consolidated basis for the Company and its consolidated
Subsidiaries in accordance with GAAP; and (b) to the extent not included in
clause (a), the consolidated yield or discount accrued during such period on all
Securitization Obligations.

 

“Consolidated Net Income” means, for any period, the aggregate of the net income
of the Company and its Subsidiaries for such period, determined in accordance
with GAAP on a consolidated basis; provided that the net income of any other
Person which is not a Subsidiary of the Company shall be included in the
Consolidated Net Income of the Company only to the

 

4



--------------------------------------------------------------------------------

extent of the amount of cash dividends or distributions paid to the Company or
to a consolidated Subsidiary of the Company. There shall be excluded in
computing Consolidated Net Income for the Company the excess (or the deficit),
if any, of (i) any non-cash gain which must be treated as an extraordinary item
under GAAP or any gain realized upon the sale or other disposition of any real
property or equipment that is not sold in the ordinary course of business or of
any capital stock owned by the Company or its Subsidiaries over (ii) any
non-cash loss which must be treated as an extraordinary item under GAAP or any
loss realized upon the sale or other disposition of any real property or
equipment that is not sold in the ordinary course of business or of any capital
stock owned by the Company or its Subsidiaries.

 

“Consolidated Net Worth” means the Company’s consolidated stockholder’s equity;
provided that foreign currency translation adjustments under Financial
Accounting Standards Board Statement No. 52, “Foreign Currency Translation” and
any negative adjustment in prepaid pension and accrued pension costs not
exceeding $80,000,000 shall not be taken into account in calculating
Consolidated Net Worth.

 

“Consolidated Total Assets” means the total consolidated assets of the Company
and its Subsidiaries, in each case determined in accordance with GAAP.

 

“Contingent Obligation” means, as to any Person (without duplication), any
direct or indirect liability of that Person, whether or not contingent, with or
without recourse, (a) with respect to any Indebtedness, lease, dividend, letter
of credit or other obligation (the “primary obligations”) of another Person (the
“primary obligor”), including any obligation of that Person (i) to purchase,
repurchase or otherwise acquire such primary obligations or any security
therefor, (ii) to advance or provide funds for the payment or discharge of any
such primary obligation, or to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (iv)
otherwise to assure or hold harmless the holder of any such primary obligation
against loss in respect thereof (each, a “Guaranty Obligation”); (b) with
respect to any Surety Instrument issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings or payments;
or (c) to purchase any materials, supplies or other property from, or to obtain
the services of, another Person if the relevant contract or other related
document or obligation requires that payment for such materials, supplies or
other property, or for such services, shall be made regardless of whether
delivery of such materials, supplies or other property is ever made or tendered,
or such services are ever performed or tendered. The amount of any Contingent
Obligation shall, in the case of Guaranty Obligations, be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof; provided that if any
Guaranty Obligation (a) is limited to an amount less than the obligations
guaranteed or supported, the amount of the corresponding Contingent Obligation
shall be equal to the lesser of the amount determined pursuant to the initial
clause of this sentence and the amount to which such guaranty is so limited or
(b) is limited to recourse against a particular asset or assets of such Person,
the amount of the corresponding Contingent Obligation shall be equal to the
lesser of the amount determined pursuant to the initial clause of this sentence
and the fair market value of

 

5



--------------------------------------------------------------------------------

such asset or assets at the date for determination of the amount of the
Contingent Obligation. In the case of other Contingent Obligations, such
Contingent Obligations shall be equal to the maximum reasonably anticipated
liability in respect thereof.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

 

“Conversion/Continuation Date” means any date on which, under Section 2.04, the
Company (a) converts Revolving Loans of one Type to the other Type or (b)
continues as Revolving Loans of the same Type, but with a new Interest Period,
Revolving Loans having Interest Periods expiring on such date.

 

“Credit Extension” means and includes (a) the making of any Loan hereunder and
(b) the Issuance of any Letter of Credit hereunder.

 

“Credit Termination Date” means the earlier to occur of (a) May 28, 2009 and (b)
the date on which the Commitments are terminated (or reduced to zero) in
accordance with the terms hereof.

 

“Default” means any event or circumstance which, with the giving of notice
pursuant to this Agreement, the expiration of any cure period specified herein,
or both, would (if not cured or otherwise remedied during such cure period)
constitute an Event of Default.

 

“Defaulting Bank” means any Bank that (a) has failed to fund any portion of the
Revolving Loans, participations in L/C Obligations or participations in Swing
Line Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Bank any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Disposition” has the meaning specified in Section 8.02.

 

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time and (b) as to any amount denominated in
an Offshore Currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of Dollars with such Offshore Currency on the most recent Computation Date
provided for in subsection 2.05(a).

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.

 

“EBITDA” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP, the sum of Consolidated
Net Income

 

6



--------------------------------------------------------------------------------

(or loss) for such period plus, to the extent deducted in the determination of
such Consolidated Net Income (or loss), Consolidated Interest Expense, federal,
state, local and foreign income taxes (including franchise taxes based upon
income), depreciation and amortization.

 

“Effective Amount” means, with respect to any outstanding L/C Obligations on any
date, the Dollar Equivalent amount of such L/C Obligations on such date after
giving effect to any Issuances of Letters of Credit occurring on such date and
any other changes in the aggregate Dollar Equivalent amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

“Eligible Assignee” has the meaning specified in subsection 11.08(f).

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
relating to environmental, health, safety and land use matters.

 

“Equity Issuance” means the issuance of equity securities or interests by the
Company or any Subsidiary (other than (a) issuances of equity securities or
interests to the Company or any Subsidiary and (b) issuances of equity in
connection with employee benefit and compensation plans).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization the
liability with respect to which has not been satisfied; (d) the filing of a
notice of intent to terminate a Pension Plan or a Multiemployer Plan that has
any Unfunded Pension Liability, the treatment of a Plan amendment with respect
to a Pension Plan or a Multiemployer Plan that has any Unfunded Pension
Liability as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or

 

7



--------------------------------------------------------------------------------

Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Bank, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

 

“Event of Default” means any of the events or circumstances specified in Section
9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Existing Credit Agreement” means the Credit Agreement dated as of September 28,
2001 among the Company, various financial institutions and Bank of America, as
agent.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” has the meaning specified in subsection 2.12(a).

 

“Foreign Subsidiary” means, with respect to any Person, each Subsidiary of such
Person which is organized under the laws of any jurisdiction other than, and
which is conducting substantially all of its business outside of, the United
States or any state thereof.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“FX Trading Office” means the Foreign Exchange Trading Center of the
Administrative Agent, or such other of the Administrative Agent’s offices as the
Administrative Agent may designate from time to time.

 

8



--------------------------------------------------------------------------------

“Further Taxes” means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges (including
net income taxes and franchise taxes), and all liabilities with respect thereto,
imposed by any jurisdiction on account of amounts payable or paid pursuant to
Section 4.01.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the applicable
date.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantor” means each Domestic Subsidiary that is a Material Subsidiary or has
executed and delivered a counterpart of a Guaranty (which has not been
released).

 

“Guaranty” means a guaranty substantially in the form of Exhibit G.

 

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

 

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, foreign exchange agreement,
forward rate agreement or other agreement or arrangement designed to protect a
Person against fluctuations in interest exchange rates, currency exchange rates
or commodity prices.

 

“Honor Date” has the meaning specified in subsection 3.03(b).

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than (i) trade and
similar accounts payable and accrued expenses, in each case arising in the
ordinary course of business and, in the case of accounts payable, on ordinary
terms, and (ii) accrued pension cost, employee benefits and postretirement
health care obligation arising in the ordinary course of business); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention agreement
(other than an operating lease), or incurred as financing, in either case with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (f) all principal obligations with
respect to Capital Leases; (g) all indebtedness referred to in clauses (a)
through (f) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property (including accounts and contract

 

9



--------------------------------------------------------------------------------

rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness; (h) all Securitization Obligations
of such Person; (i) all Synthetic Lease Obligations of such Person; and (j) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above. In the event any of the
foregoing Indebtedness is limited to recourse against a particular asset or
assets of such Person, the amount of the corresponding Indebtedness shall be
equal to the lesser of the amount of such Indebtedness and the fair market value
of such asset or assets at the date for determination of the amount of such
Indebtedness. In addition, the amount of any Indebtedness which is also a
Contingent Obligation shall be determined as provided in the definition of
“Contingent Obligation.”

 

“Indemnified Liabilities” has the meaning specified in Section 11.05.

 

“Indemnified Person” has the meaning specified in Section 11.05.

 

“Independent Auditor” has the meaning specified in subsection 7.01(a).

 

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other similar arrangement in respect of its creditors generally or
any substantial portion of its creditors; undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.

 

“Interest Coverage Ratio” means, for any Computation Period, the ratio of (a)
EBITDA for such Computation Period to (b) Consolidated Interest Expense for such
Computation Period.

 

“Interest Payment Date” means, as to any Swing Line Loan or Base Rate Loan, the
last Business Day of each calendar quarter and, as to any Offshore Rate Loan,
the last day of each Interest Period applicable to such Loan and, if such
Interest Period exceeds three months, the date which is three months after the
first day of such Interest Period.

 

“Interest Period” means, as to any Offshore Rate Loan, the period commencing on
the Borrowing Date for such Loan, or on the Conversion/Continuation Date on
which such Loan is converted into or continued as an Offshore Rate Loan, and
ending on the date one, two, three or six months thereafter (or such other
period as may be approved by all Banks) as selected by the Company in its Notice
of Borrowing or Notice of Conversion/Continuation, as the case may be; provided
that:

 

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of an Offshore Rate Loan, the result of such extension would
be to carry such Interest Period into another calendar month, in which event
such Interest Period shall end on the preceding Business Day;

 

(b) any Interest Period pertaining to an Offshore Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

10



--------------------------------------------------------------------------------

(c) no Interest Period for any Loan shall extend beyond the scheduled Maturity
Date.

 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Issuance Date” has the meaning specified in subsection 3.01(a).

 

“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

 

“Issuing Bank” means Bank of America and any other Bank which at the request of
the Company (and the consent of the Administrative Agent, which consent shall
not be unreasonably withheld or delayed) agrees, in such Bank’s sole discretion,
to become an Issuing Bank for purposes of Issuing Letters of Credit pursuant to
Article III.

 

“Judgment Currency” has the meaning specified in Section 11.16.

 

“L/C Advance” means each Bank’s participation in any L/C Borrowing in accordance
with its Pro Rata Share.

 

“L/C Amendment Application” means an application form for amendment of
outstanding standby letters of credit as shall at any time be in use at the
Issuing Bank, with such modifications as the Company and the Issuing Bank may
reasonably approve.

 

“L/C Application” means an application form for issuances of standby letters of
credit as shall at any time be in use at the Issuing Bank, with such
modifications as the Company and the Issuing Bank may reasonably approve.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which shall not have been reimbursed on the date when made or
converted into a Borrowing of Revolving Loans under subsection 3.03(d).

 

“L/C Commitment” means the commitment of the Issuing Bank to Issue, and the
commitment of the Banks severally to participate in, Letters of Credit from time
to time Issued or outstanding under Article III in an aggregate Dollar
Equivalent amount not to exceed on any date the lesser of (a) $50,000,000 and
(b) the amount of the combined Commitments. The L/C Commitment is a part of the
combined Commitments, rather than a separate, independent commitment.

 

“L/C Fee Rate” means, at any time, the percentage rate per annum at which fees
are accruing on the undrawn amount of Letters of Credit at such time as set
forth in Schedule 1.01.

 

11



--------------------------------------------------------------------------------

“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
Dollar Equivalent amount of all Letters of Credit then outstanding, plus (b) the
Dollar Equivalent amount of all unreimbursed drawings under all Letters of
Credit (which have not been converted into Loans), including all outstanding L/C
Borrowings.

 

“L/C-Related Documents” means the Letters of Credit, the L/C Applications, the
L/C Amendment Applications and any other document relating to any Letter of
Credit, including any of the Issuing Bank’s standard form documents (with such
modifications as the Company and the Issuing Bank may reasonably approve) for
letter of credit issuances.

 

“Lending Office” means, as to any Bank, the office or offices of such Bank
specified as its “Lending Office” or “Domestic Lending Office” or “Offshore
Lending Office”, as the case may be, on Schedule 11.02, or such other office or
offices as such Bank may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit Issued by the Issuing Bank
pursuant to Article III.

 

“Leverage Ratio” means, for any Computation Period, the ratio of (a) Total
Funded Debt as of the last day of such Computation Period to (b) EBITDA for such
Computation Period.

 

“LIBOR” means, for any Interest Period with respect to an Offshore Rate Loan:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.

 

12



--------------------------------------------------------------------------------

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by, conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, and any financing lease having
substantially the same economic effect as any of the foregoing) and any
contingent or other agreement to provide any of the foregoing, but, in any such
case, not including the interest of a lessor under an operating lease.

 

“Loan” means a Revolving Loan or a Swing Line Loan, as the context requires.

 

“Loan Documents” means this Agreement, any Note, the Guaranty, the Fee Letter
and the L/C-Related Documents.

 

“Loan Party” means the Company and each Guarantor.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Company or the Company and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Company to
perform its obligations under any Loan Document; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Company of any of the Loan Documents.

 

“Material Subsidiary” means, at any time, any Subsidiary of the Company the
total assets of which constitute 10% or more of Consolidated Total Assets at
such time.

 

“Maturity Date” means the earlier to occur of (a) May 28, 2009 and (b) the date
on which the Obligations become due and payable pursuant to Section 9.02.

 

“Minimum Tranche” means, in respect of Revolving Loans comprising part of the
same Borrowing, or to be converted or continued under Section 2.04, (a) in the
case of Base Rate Loans, $5,000,000 or any multiple of $1,000,000 in excess
thereof, and (b) in the case of Offshore Rate Loans, the Dollar Equivalent
amount of $10,000,000 or any multiple of 1,000,000 units of the Applicable
Currency in excess thereof.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s long term unsecured, senior, non-credit
enhanced debt.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

 

13



--------------------------------------------------------------------------------

“Note” has the meaning specified in Section 2.02.

 

“Notice of Borrowing” means a notice in substantially the form of Exhibit A-1.

 

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.

 

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document owing by the Company to any Bank, the
Administrative Agent or any other Indemnified Person, whether direct or indirect
(including those acquired by assignment pursuant to subsection 11.08(a)),
absolute or contingent, due or to become due, now existing or hereafter arising.

 

“Offshore Currency” means, at any time, Euros and any Agreed Alternative
Currency.

 

“Offshore Currency Loan” means any Offshore Rate Loan denominated in an Offshore
Currency.

 

“Offshore Currency Loan Sublimit” means, as to all Offshore Currencies in the
aggregate, $100,000,000.

 

“Offshore Rate” means, for any Interest Period, with respect to Offshore Rate
Loans comprising part of the same Borrowing, the rate of interest per annum
(rounded upward to the next 1/100th of 1%) determined by the Administrative
Agent as follows:

 

Offshore Rate =    

 

LIBOR

--------------------------------------------------------------------------------

         1.00 - Eurodollar Reserve Percentage.     

 

The Offshore Rate shall be adjusted automatically as to all Offshore Rate Loans
then outstanding as of the effective date of any change in the Eurodollar
Reserve Percentage.

 

“Offshore Rate Loan” means any Revolving Loan that bears interest based on the
Offshore Rate.

 

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation; (b) for any
partnership, the partnership agreement and any other organizational documents of
such partnership; (c) for any limited liability company, the operating
agreement, any membership agreement and any other organizational document of
such limited liability company; and (d) for any other entity, the organizational
documents of such entity.

 

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Documents.

 

14



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the Issuing Bank, as the case may be,
in accordance with banking industry rules on interbank compensation, and (b)
with respect to any amount denominated in an Applicable Currency, the rate of
interest per annum at which overnight deposits in such Applicable Currency, in
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.

 

“Participant” has the meaning specified in subsection 11.08(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Payment Office” means (a) in respect of payments in Dollars, the address for
payments set forth on Schedule 11.02 or such other address as the Administrative
Agent may from time to time specify in accordance with Section 11.02 and (b) in
the case of payments in any Offshore Currency, such address as the
Administrative Agent may from time to time specify in accordance with Section
11.02.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA (other than a Multiemployer Plan) which the Company
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five plan years.

 

“Permitted Liens” has the meaning specified in Section 8.01.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Company sponsors or maintains or to which the Company makes, is
making, or is obligated to make contributions (other than a Multiemployer Plan)
and includes any Pension Plan.

 

“Pro Rata Share” means, as to any Bank at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time which
such Bank’s Commitment is of the combined Commitments of all Banks (or, if the
Commitments have terminated, which such Bank’s Revolving Loans and participation
in L/C Obligations and Swing Line Loans is of the Total Outstandings).

 

“Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

15



--------------------------------------------------------------------------------

“Required Banks” means (a) prior to the Credit Termination Date, Banks then
having more than 50% of the aggregate amount of the Commitments, and (b)
thereafter, Banks then holding (directly or via participations) more than 50% of
the then aggregate unpaid principal amount of the Total Outstandings; provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Bank shall be excluded for purposes of making a
determination of Required Banks.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means the chief executive officer, the president, any vice
president, the chief financial officer or the treasurer of the Company, or any
other officer having substantially the same authority and responsibility.

 

“Revolving Loan” has the meaning specified in Section 2.01. A Revolving Loan may
be either an Offshore Rate Loan or a Base Rate Loan (each, a “Type” of Revolving
Loan).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, and any successor thereto.

 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s long term unsecured, senior, non-credit enhanced
debt.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Offshore Currency, same day or other funds as may be reasonably
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Offshore Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Obligations” means, with respect to any Securitization
Transaction, the aggregate investment or claim held at any time by all
purchasers, assignees or transferees of (or of interests in) or holders of
obligations that are supported or secured by accounts receivable, lease
receivables and other rights to payment in connection with such Securitization
Transaction.

 

“Securitization Transaction” means any sale, assignment or other transfer by the
Company or any Subsidiary of accounts receivable, lease receivables or other
payment obligations owing to the Company or such Subsidiary or any interest in
any of the foregoing, together in each case with any collections and other
proceeds thereof, any collection or deposit accounts related thereto, and any
collateral, guaranties or other property or claims in favor of the Company or
such Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.

 

16



--------------------------------------------------------------------------------

“Specified Subsidiary” means each Material Subsidiary and each other Subsidiary
that at the relevant time is a Guarantor.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its FX Trading Office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Administrative Agent or
the Issuing Bank may obtain such spot rate from another financial institution
designated by the Administrative Agent or the Issuing Bank if the Person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency; and provided further that the Issuing Bank may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in an Applicable
Currency.

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by such Person, or one or more of the Subsidiaries of such Person, or
a combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Company.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety
bonds, performance bonds and similar instruments.

 

“Swing Line Bank” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in subsection 2.06(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Loan pursuant to
subsection 2.06(b) which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the combined Commitments. The Swing Line Sublimit is part of, and not in
addition to, the combined Commitments.

 

“Synthetic Lease Obligations” means obligations under operating leases (as
determined pursuant to Statement of Financial Accounting Standards No. 13) of
properties which are reported for United States income tax purposes as owned by
the Company or a consolidated Subsidiary. The amount of Synthetic Lease
Obligations under any such lease shall be determined in accordance with GAAP as
if such operating lease were a capital lease.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

17



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings, assessments or similar charges, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Administrative Agent, respectively, taxes imposed on or measured by its net
income by the jurisdiction (or any political subdivision thereof) under the laws
of which such Bank or the Administrative Agent, as the case may be, is organized
or maintains a lending office.

 

“Total Funded Debt” means, at any time, the sum of the current and long-term
indebtedness obligations (other than intercompany indebtedness obligations) for
money borrowed, drawn and unreimbursed letters of credit, drawn and unreimbursed
surety bonds, the amount of mandatory redeemable preferred stock of the Company,
Capital Lease Obligations, Securitization Obligations, Synthetic Lease
Obligations and, without duplication, Contingent Obligations in respect of any
of the foregoing, in each case, of the Company and its Subsidiaries on a
consolidated basis.

 

“Total Outstandings” means the aggregate Dollar Equivalent principal amount of
all outstanding Revolving Loans and Swing Line Loans plus all L/C Obligations.

 

“Type” has the meaning specified in the definition of “Revolving Loan.”

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“United States” and “U.S.” each means the United States of America.

 

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than, in the case
of a corporation, directors’ qualifying shares required by law) 100% of the
capital stock, partnership interests, membership interests or other equity
interests is, at the time as of which any determination is being made, owned,
beneficially and of record, by the Company, or by one or more of the other
Wholly-Owned Subsidiaries, or both.

 

1.02 Other Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(ii) The term “including” is not limiting and means “including without
limitation.”

 

18



--------------------------------------------------------------------------------

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

(e) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

(f) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the Company
and the other parties, and are the products of all parties. Accordingly, it
shall not be construed against the Banks or the Administrative Agent merely
because of the Administrative Agent’s or Banks’ involvement in their
preparation.

 

(h) Unless otherwise specified, any reference to a particular time of day shall
mean such time in Chicago, Illinois.

 

1.03 Accounting Principles.

 

(a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied. If any financial statements prepared by or on behalf of
the Company apply accounting principles other than GAAP (including as a result
of any event described in subsection 1.03(b)), the compliance certificate
accompanying such financial statements shall include information in reasonable
detail reconciling such financial statements to GAAP to the extent relevant to
the calculations set forth in such compliance certificate.

 

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein and the Company or the Required
Banks shall so request, the Administrative Agent, the Banks and the Company
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Banks); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP as in effect
prior to such change.

 

19



--------------------------------------------------------------------------------

(c) References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of the Company.

 

1.04 Currency Equivalents Generally. For all purposes of this Agreement (but not
for purposes of the preparation of any financial statements delivered pursuant
hereto or the computation of financial covenants), the equivalent in any
Offshore Currency or other currency of an amount in Dollars, and the equivalent
in Dollars of an amount in any Offshore Currency or other currency, shall be
determined at the Spot Rate.

 

1.05 Change of Currency. (a) Each obligation of the Company to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

ARTICLE II

 

THE CREDITS

 

2.01 Amounts and Terms of Commitments. Each Bank severally agrees, on the terms
and conditions set forth herein, to make loans on a revolving credit basis to
the Company (each such loan, a “Revolving Loan”) from time to time on any
Business Day during the period from the Closing Date to, but not including, the
Credit Termination Date; provided that (a) the aggregate principal Dollar
Equivalent amount of such Bank’s Revolving Loans plus such Bank’s Pro Rata Share
of the Effective Amount of all L/C Obligations plus such Bank’s Pro Rata Share
of the aggregate outstanding principal amount of all Swing Line Loans shall not
exceed such Bank’s Commitment; (b) after giving effect to any Borrowing, the
Total Outstandings shall not exceed the combined Commitments and (c) after
giving effect to any Borrowing of Offshore Currency Loans, the aggregate
principal Dollar Equivalent amount of all outstanding Offshore Currency Loans
shall not exceed the Offshore Currency Loan Sublimit. Within the limits of each
Bank’s Commitment, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.01, prepay pursuant to Section 2.08 and
reborrow pursuant to this Section 2.01.

 

20



--------------------------------------------------------------------------------

2.02 Loan Accounts.

 

(a) The Loans made by each Bank shall be evidenced by one or more loan accounts
or records maintained by such Bank in the ordinary course of business. The loan
accounts or records maintained by the Administrative Agent and each Bank shall
be prima facie evidence of the amount of the Loans made by the Banks to the
Company and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Company hereunder to pay any amount owing with respect to the Loans.

 

(b) Upon the request of any Bank made through the Administrative Agent, the
Loans made by such Bank may be evidenced by one or more notes in substantially
the form of Exhibit F hereto (each a “Note”), instead of or in addition to loan
accounts. Each such Bank shall endorse on the schedules annexed to its Note the
date, amount and maturity of each Loan made by it and the amount of each payment
of principal made by the Company with respect thereto. Each such Bank is
irrevocably authorized by the Company to endorse its Note and each Bank’s record
shall be deemed prima facie correct; provided that the failure of a Bank to
make, or an error in making, a notation thereon with respect to any Loan shall
not limit or otherwise affect the obligations of the Company hereunder or under
such Note to pay the principal of and interest on such Loan.

 

2.03 Procedure for Borrowing.

 

(a) Each Borrowing shall be made upon the Company’s irrevocable written notice
delivered to the Administrative Agent in the form of a Notice of Borrowing
(which notice must be received by the Administrative Agent prior to (i) 10:30
a.m. four Business Days prior to the requested Borrowing Date, in the case of
Offshore Currency Loans; (ii) 11:30 a.m. three Business Days prior to the
requested Borrowing Date, in the case of Offshore Rate Loans denominated in
Dollars; and (iii) 10:30 a.m. on the requested Borrowing Date, in the case of
Base Rate Loans, in any such case, specifying:

 

(i) the amount of the Borrowing, which shall be in an aggregate amount not less
than the Minimum Tranche;

 

(ii) the requested Borrowing Date, which shall be a Business Day;

 

(iii) the Type of Revolving Loans comprising the Borrowing;

 

(iv) the duration of the Interest Period applicable to any Offshore Rate Loans
included in such notice. If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of Offshore Rate
Loans, such Interest Period shall be one month; and

 

(v) in the case of a Borrowing comprised of Offshore Currency Loans, the
Applicable Currency.

 

21



--------------------------------------------------------------------------------

(b) Upon receipt of a Notice of Borrowing, the Administrative Agent will
promptly notify each Bank thereof and of the amount of such Bank’s Pro Rata
Share of the Borrowing. In the case of a Borrowing comprised of Offshore
Currency Loans, such notice will provide the approximate amount of each Bank’s
Pro Rata Share of the Borrowing, and the Administrative Agent will, upon the
determination of the Dollar Equivalent amount of the Borrowing as specified in
the Notice of Borrowing, promptly notify each Bank of the exact Dollar
Equivalent amount of such Bank’s Pro Rata Share of the Borrowing. The Dollar
Equivalent amount of any Borrowing in an Offshore Currency will be determined by
the Administrative Agent for such Borrowing on the Computation Date therefor in
accordance with subsection 2.05(a).

 

(c) Each Bank will make the amount of its Pro Rata Share of each Borrowing
available to the Administrative Agent for the account of the Company at the
Payment Office on the Borrowing Date requested by the Company in Same Day Funds
and in the requested currency (i) in the case of a Borrowing comprised of
Revolving Loans in Dollars, by 12:00 noon and (ii) in the case of a Borrowing
comprised of Offshore Currency Loans, by such time as the Administrative Agent
may specify. The proceeds of all such Revolving Loans will then be made
available to the Company by the Administrative Agent at such office by crediting
the account of the Company on the books of Bank of America with the aggregate of
the amounts made available to the Administrative Agent by the Banks and in like
funds as received by the Administrative Agent.

 

(d) After giving effect to any Borrowing, unless the Administrative Agent shall
otherwise consent, there may not be more than 12 different Interest Periods in
effect in the aggregate for all Revolving Loans.

 

2.04 Conversion and Continuation Elections for Borrowings.

 

(a) The Company may, upon irrevocable written notice to the Administrative Agent
in accordance with subsection 2.04(b):

 

(i) elect, as of any Business Day, in the case of Base Rate Loans, or as of the
last day of the applicable Interest Period, in the case of Offshore Rate Loans
denominated in Dollars, to convert such Revolving Loans (or any part thereof in
an amount not less than the Minimum Tranche) into Revolving Loans in Dollars of
such Type; or

 

(ii) elect, as of the last day of the applicable Interest Period, to continue
Revolving Loans having Interest Periods expiring on such day (or any part
thereof in an amount not less than the Minimum Tranche);

 

provided that if at any time the aggregate Dollar Equivalent amount of Offshore
Currency Loans in respect of any Borrowing is reduced, by payment, prepayment,
or conversion of part thereof to be less than $5,000,000, such Offshore Currency
Loans shall automatically convert into Base Rate Loans, and on and after such
date the right of the Company to continue such Loans as, and convert such Loans
into, Offshore Currency Loans shall terminate.

 

22



--------------------------------------------------------------------------------

(b) The Company shall deliver a Notice of Conversion/Continuation to be received
by the Administrative Agent not later than (i) 11:30 a.m. at least three
Business Days in advance of the Conversion/Continuation Date, if Revolving Loans
are to be converted into or continued as Offshore Rate Loans denominated in
Dollars; (ii) 10:30 a.m. at least four Business Days in advance of the
continuation date, if such Revolving Loans are to be continued as Offshore
Currency Loans; and (iii) 10:30 a.m. on the Conversion/Continuation Date, if
such Revolving Loans are to be converted into Base Rate Loans, specifying:

 

(A) the proposed Conversion/Continuation Date;

 

(B) the aggregate amount of Revolving Loans to be converted or continued;

 

(C) the Type of Revolving Loans resulting from the proposed conversion or
continuation; and

 

(D) other than in the case of conversions into Base Rate Loans, the duration of
the requested Interest Period.

 

(c) If upon the expiration of any Interest Period applicable to Offshore Rate
Loans denominated in Dollars, the Company has failed to timely select a new
Interest Period to be applicable to such Offshore Rate Loans or if any Default
or Event of Default then exists, unless, in either case, the Company has elected
to and does repay such Loans on or prior to the expiration date of such Interest
Period, the Company shall be deemed to have elected to convert such Offshore
Rate Loans into Base Rate Loans effective as of the expiration date of such
Interest Period. If the Company has failed to select a new Interest Period to be
applicable to Offshore Currency Loans prior to the fourth Business Day in
advance of the expiration date of the current Interest Period applicable thereto
as provided in subsection 2.04(b), or if any Default or Event of Default shall
then exist, the Company shall be deemed to have elected to continue such
Offshore Currency Loans for a one-month Interest Period.

 

(d) The Administrative Agent will promptly notify each Bank of its receipt of a
Notice of Conversion/Continuation or, if no timely notice is provided by the
Company, the Administrative Agent will promptly notify each Bank of the details
of any automatic conversion or continuation. All conversions and continuations
shall be made ratably according to the respective outstanding principal amounts
of the Revolving Loans with respect to which the notice was given held by each
Bank.

 

(e) Unless the Required Banks otherwise consent, during the existence of a
Default or Event of Default, the Company may not elect to have (i) a Revolving
Loan in Dollars converted into or continued as an Offshore Rate Loan or (ii) an
Offshore Currency Loan continued for an Interest Period exceeding one month.

 

(f) After giving effect to any conversion or continuation of Revolving Loans,
unless the Administrative Agent shall otherwise consent, there may not be more
than 12 different Interest Periods in effect in the aggregate for all Revolving
Loans.

 

23



--------------------------------------------------------------------------------

2.05 Utilization of Commitments in Offshore Currencies.

 

(a) The Administrative Agent will determine the Dollar Equivalent amount of any
(i) Borrowing comprised of Offshore Currency Loans as of the requested Borrowing
Date, (ii) outstanding Offshore Currency Loans and L/C Obligations denominated
in a currency other than Dollars as of the last Business Day of each month and
(iii) outstanding Offshore Currency Loans and L/C Obligations denominated in a
currency other than Dollars as of any redenomination date pursuant to this
Section 2.05 or Section 4.05 (each such date under clauses (i) through (iii), a
“Computation Date”).

 

(b) In the case of a proposed Borrowing comprised of Offshore Currency Loans,
the Banks shall be under no obligation to make Offshore Currency Loans in the
requested Offshore Currency as part of such Borrowing if the Administrative
Agent has received notice from any of the Banks by 5:00 p.m. four Business Days
prior to the day of such Borrowing that such Bank cannot provide Revolving Loans
in the requested Offshore Currency, in which event the Administrative Agent will
give notice to the Company no later than 12:00 noon on the third Business Day
prior to the requested date of such Borrowing that the Borrowing in the
requested Offshore Currency is not then available, and notice thereof also will
be given promptly by the Administrative Agent to the Banks. If the
Administrative Agent shall have so notified the Company that any such Borrowing
in a requested Offshore Currency is not then available, the Company may, by
notice to the Administrative Agent not later than 5:00 p.m. two Business Days
prior to the requested date of such Borrowing, withdraw the Notice of Borrowing
relating to such requested Borrowing. If the Company does so withdraw such
Notice of Borrowing, the Borrowing requested therein shall not occur and the
Administrative Agent will promptly so notify each Bank. If the Company does not
so withdraw such Notice of Borrowing, the Administrative Agent will promptly so
notify each Bank and such Notice of Borrowing shall be deemed to be a Notice of
Borrowing that requests a Borrowing comprised of Base Rate Loans in an aggregate
amount equal to the amount of the originally requested Borrowing as expressed in
Dollars in the Notice of Borrowing; and in such notice by the Administrative
Agent to each Bank the Administrative Agent will state such aggregate amount of
such Borrowing in Dollars and such Bank’s Pro Rata Share thereof.

 

(c) In the case of a proposed continuation of Offshore Currency Loans for an
additional Interest Period pursuant to Section 2.04, the Banks shall be under no
obligation to continue such Offshore Currency Loans if the Administrative Agent
has received notice from any of the Banks by 5:00 p.m. four Business Days prior
to the day of such continuation that such Bank cannot continue to provide
Revolving Loans in the relevant Offshore Currency, in which event the
Administrative Agent will give notice to the Company not later than 12:00 noon
on the third Business Day prior to the requested date of such continuation that
the continuation of such Offshore Currency Loans in the relevant Offshore
Currency is not then available, and notice thereof also will be given promptly
by the Administrative Agent to the Banks. If the Administrative Agent shall have
so notified the Company that any such continuation of Offshore Currency Loans is
not then available, any Notice of Continuation/Conversion with respect thereto
shall be deemed withdrawn and such Offshore Currency Loans shall be
redenominated and converted into Base Rate Loans in Dollars on the last day of
the Interest Period with respect to any such Offshore Currency Loans. The
Administrative Agent will promptly notify the Company and the Banks of any such
redenomination and conversion and in such notice by the

 

24



--------------------------------------------------------------------------------

Administrative Agent to each Bank the Administrative Agent will state the
aggregate Dollar Equivalent amount of the redenominated and converted Offshore
Currency Loans as of the Computation Date with respect thereto and such Bank’s
Pro Rata Share thereof.

 

(d) Notwithstanding anything herein to the contrary, during the existence of a
Default or an Event of Default, upon the request of the Required Banks, all or
any part of any outstanding Offshore Currency Loans shall be redenominated and
converted into Base Rate Loans in Dollars on the last day of the Interest Period
with respect to any such Offshore Currency Loans. The Administrative Agent will
promptly notify the Company of any such request to redenominate and convert
Offshore Currency Loans.

 

(e) The Company may request that, in addition to Revolving Loans made in Dollars
and Euros, Revolving Loans hereunder also be permitted to be made in any other
lawful currency that in the opinion of the Required Banks is at such time freely
traded in the offshore interbank foreign exchange markets and is freely
transferable and freely convertible into Dollars (an “Agreed Alternative
Currency”). The Company shall deliver to the Administrative Agent any request
for designation of an Agreed Alternative Currency in accordance with Section
11.02, to be received by the Administrative Agent not later than 12:00 noon at
least 10 Business Days in advance of the date of any Borrowing hereunder
proposed to be made in such Agreed Alternative Currency. Upon receipt of any
such request the Administrative Agent will promptly notify the Banks thereof,
and each Bank will use its best efforts to respond to such request within two
Business Days of receipt thereof. Each Bank may grant or accept such request in
its sole discretion. The Administrative Agent will promptly notify the Company
of the acceptance or rejection of any such request.

 

2.06 The Swing Line Facility.

 

(a) Subject to the terms and conditions set forth herein, the Swing Line Bank
agrees to make loans in Dollars (each a “Swing Line Loan”) to the Company from
time to time on any Business Day prior to the Credit Termination Date in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Dollar Equivalent amount of Revolving
Loans and the Effective Amount of all L/C Obligations of the Bank acting as
Swing Line Bank, may exceed the amount of such Bank’s Commitment; provided that
after giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the combined Commitments, and (ii) the aggregate outstanding principal
amount of the Revolving Loans of any Bank, plus such Bank’s Pro Rata Share of
the Effective Amount of all L/C Obligations, plus such Bank’s Pro Rata Share of
the aggregate outstanding principal amount of all Swing Line Loans shall not
exceed such Bank’s Commitment, and provided that the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.06, prepay under Section
2.08, and reborrow under this Section 2.06. Immediately upon the making of a
Swing Line Loan, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Bank a risk
participation in such Swing Line Loan in an amount equal to the product of such
Bank’s Pro Rata Share times the amount of such Swing Line Loan.

 

25



--------------------------------------------------------------------------------

(b) Each Swing Line Loan shall be made upon the Company’s irrevocable notice to
the Swing Line Bank and the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Swing Line Bank and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Bank and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer. Promptly after
receipt by the Swing Line Bank of any telephonic Swing Line Loan Notice, the
Swing Line Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Bank will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Swing Line Bank has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Bank) prior to 2:00 p.m. on the date of the
proposed Swing Line Loan (A) directing the Swing Line Bank not to make such
Swing Line Loan as a result of the limitations set forth in the proviso to the
first sentence of subsection 2.06(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Bank will, not later than 3:00 p.m.
on the borrowing date specified in such Swing Line Loan Notice, make the amount
of its Swing Line Loan available to the Company at its office by crediting the
account of the Company on the books of the Swing Line Bank in immediately
available funds.

 

(c) (i) The Swing Line Bank at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Bank to so request on its behalf), that each Bank make a Base Rate Loan in
an amount equal to such Bank’s Pro Rata Share of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Notice of Borrowing for purposes hereof) and in
accordance with the requirements of Section 2.03, without regard to the Minimum
Tranche requirements, but subject to the unutilized portion of the combined
Commitments and the conditions set forth in Section 5.02. The Swing Line Bank
shall furnish the Company with a copy of the applicable Notice of Borrowing
promptly after delivering such notice to the Administrative Agent. Each Bank
shall make an amount equal to its Pro Rata Share of the amount specified in such
Notice of Borrowing available to the Administrative Agent in immediately
available funds for the account of the Swing Line Bank at the Payment Office not
later than 1:00 p.m. on the day specified in such Notice of Borrowing,
whereupon, subject to subsection 2.06(c)(ii), each Bank that so makes funds
available shall be deemed to have made a Base Rate Loan to the Company in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Bank.

 

(ii) If for any reason any Swing Line Loan cannot be refinanced by a Borrowing
in accordance with subsection 2.06(c)(i), the request for Base Rate Loans
submitted by the Swing Line Bank as set forth herein shall be deemed to be a
request by the Swing Line Bank that each of the Banks fund its risk
participation in the relevant Swing Line Loan and each Bank’s payment to the
Administrative Agent for the account of the Swing Line Bank pursuant to
subsection 2.06(c)(i) shall be deemed payment in respect of such participation.

 

26



--------------------------------------------------------------------------------

(iii) If any Bank fails to make available to the Administrative Agent for the
account of the Swing Line Bank any amount required to be paid by such Bank
pursuant to the foregoing provisions of this subsection 2.06(c) by the time
specified in subsection 2.04(c)(i), the Swing Line Bank shall be entitled to
recover from such Bank (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Bank at a rate per annum equal to the Federal Funds Rate from time to time
in effect. A certificate of the Swing Line Bank submitted to any Bank (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv) Each Bank’s obligation to make Revolving Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this subsection 2.06(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the Swing Line Bank, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Event of Default or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided that each Bank’s obligation to
make Revolving Loans pursuant to this subsection 2.06(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

 

(d) (i) At any time after any Bank has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Bank receives any payment on account of
such Swing Line Loan, the Swing Line Bank will distribute to such Bank its Pro
Rata Share of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank’s risk
participation was funded) in the same funds as those received by the Swing Line
Bank.

 

(ii) If any payment received by the Swing Line Bank in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Bank under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swing Line Bank in its
discretion), each Bank shall pay to the Swing Line Bank its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Bank.

 

(e) The Swing Line Bank shall be responsible for invoicing the Company for
interest on the Swing Line Loans. Until each Bank funds its Base Rate Loan or
risk participation pursuant to this Section 2.06 to refinance such Bank’s Pro
Rata Share of any Swing Line Loan, interest in respect of such Pro Rata Share
shall be solely for the account of the Swing Line Bank.

 

(f) The Company shall make all payments of principal and interest in respect of
Swing Line Loans directly to the Swing Line Bank.

 

27



--------------------------------------------------------------------------------

2.07 Termination or Reduction of Commitments.

 

(a) The Company may from time to time, upon not less than five Business Days’
prior notice to the Administrative Agent, terminate the Commitments, or
permanently reduce the amount of the combined Commitments by an aggregate amount
of $5,000,000 or any higher integral multiple of $1,000,000; provided that the
amount of the combined Commitments may not be reduced to an amount less than the
Total Outstandings.

 

(b) Any reduction of the combined Commitments shall reduce the amount of the
Commitment of each Bank according to its Pro Rata Share. All accrued Commitment
Fees to the effective date of any reduction or termination of Commitments shall
be paid on the effective date of such reduction or termination.

 

2.08 Prepayments.

 

(a) The Company may, at any time or from time to time, upon irrevocable notice
to the Administrative Agent as described below, voluntarily prepay Revolving
Loans in whole or in part, in an aggregate Dollar Equivalent amount of
$5,000,000 or any higher integral multiple of 1,000,000 units of the Applicable
Currency; provided that the Company may, within 30 days after each funding of
participations in a Swing Line Loan pursuant to subsection 2.06(c) or in L/C
Obligations pursuant to Section 3.03, make a prepayment of Base Rate Loans in an
amount that will cause the aggregate principal amount of all Base Rate Loans to
be (i) zero or (ii) $5,000,000 or a higher integral multiple of $1,000,000. The
Company shall deliver a notice of voluntary prepayment in accordance with
Section 11.02 to be received by the Administrative Agent not later than 10:30
a.m. (a) at least three Business Days in advance of the prepayment date if the
Loans to be prepaid are Offshore Currency Loans, (b) at least two Business Days
in advance of the prepayment date if the Loans to be prepaid are Offshore Rate
Loans in Dollars, and (c) on the prepayment date if the Loans to be prepaid are
Base Rate Loans.

 

(b) On each date on which the amount of the combined Commitments is reduced
pursuant to subsection 2.07(a), the Company shall prepay Revolving Loans (or, if
all Loans have been paid, Cash Collateralize Letters of Credit) in the amount
necessary (if any) so that the Total Outstandings (excluding any undrawn L/C
Obligations to the extent Cash Collateralized) will not exceed the amount of the
combined Commitments as reduced on such date.

 

(c) The Company may, upon notice to the Swing Line Bank (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Bank and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(d) The Company shall specify, in each notice of voluntary prepayment pursuant
to subsection 2.08(a) or in a prepayment notice delivered prior to or
concurrently with

 

28



--------------------------------------------------------------------------------

any mandatory prepayment pursuant to subsection 2.08(b), the date and amount of
such prepayment and whether such prepayment is of Base Rate Loans or Offshore
Rate Loans, or any combination thereof, and the Applicable Currency. No such
notice shall be revocable by the Company. The Administrative Agent will promptly
notify each Bank of any notice of prepayment and of such Bank’s Pro Rata Share
of such prepayment. Each prepayment of an Offshore Rate Loan shall be
accompanied by accrued interest to the date of prepayment on the amount prepaid
and any amounts required to be paid pursuant to Section 4.04 as a result of such
prepayment.

 

2.09 Currency Exchange Fluctuations. Subject to Section 4.04, if on any
Computation Date the Administrative Agent shall have determined that the Total
Outstandings exceed the combined Commitments by a Dollar Equivalent amount of
more than $2,000,000, due to a change in applicable rates of exchange between
Dollars and Offshore Currencies, then the Administrative Agent shall give notice
to the Company that a prepayment is required under this Section 2.08, and the
Company agrees thereupon to make prepayments of Revolving Loans within one
Business Day of such notice such that, after giving effect to such prepayment
the Total Outstandings do not exceed the combined Commitments.

 

2.10 Repayment.

 

(a) The Company shall repay to the Banks on the Maturity Date the aggregate
principal amount of all Revolving Loans outstanding on such date.

 

(b) The Company shall repay each Swing Line Loan on the earlier to occur of (i)
the date 20 Business Days after such Loan is made and (ii) the Maturity Date.

 

2.11 Interest.

 

(a) Each Revolving Loan shall bear interest on the outstanding principal amount
thereof from the applicable Borrowing Date at a rate per annum equal to (i) in
the case of a Base Rate Loan, the Base Rate; and (ii) in the case of an Offshore
Rate Loan, the Offshore Rate plus the Applicable Margin. Each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the date on
which such Loan is made at a rate per annum equal to the Base Rate or such other
rate as may be agreed between the Company and the Swing Line Bank (provided that
upon a deemed request for funding of participations in Swing Line Loans pursuant
to subsection 2.06(c)(ii), all Swing Line Loans shall bear interest at the rate
then applicable to Base Rate Loans).

 

(b) Interest on each Loan shall be paid in arrears on each Interest Payment Date
and on the Maturity Date. Interest shall also be paid on the date of any payment
or prepayment of Offshore Rate Loans under Section 2.08, for the portion of the
Loans so prepaid and upon payment (including prepayment) in full thereof and,
during the existence of any Event of Default, interest shall also be paid on
demand of the Administrative Agent at the request or with the consent of the
Required Banks.

 

(c) Notwithstanding subsections 2.11(a) and 3.03(d), while any Event of Default
exists, for the period commencing after the Company’s receipt of notice from the
Administrative Agent at the request, or with the consent, of the Required Banks
or after

 

29



--------------------------------------------------------------------------------

acceleration, the Company shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
outstanding Loans and, to the extent permitted by applicable law, all other
Obligations, at a rate per annum which is determined by adding 2% per annum to
the otherwise applicable interest rate for such Loans or, in the case of other
Obligations, at a rate per annum equal to the Base Rate plus 2%; provided that,
on and after the expiration of any Interest Period applicable to any Offshore
Rate Loan outstanding on the date of occurrence of such Event of Default for the
period commencing after the Company’s receipt of notice from the Administrative
Agent at the request, or with the consent, of the Required Banks or
acceleration, the principal amount of such Loan shall, during the continuation
of such Event of Default or after acceleration, bear interest at a rate per
annum equal to the Base Rate plus 2%.

 

(d) Anything herein to the contrary notwithstanding, the Obligations of the
Company to any Bank hereunder shall be subject to the limitation that payments
of interest shall not be required for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by such Bank would be contrary to the provisions of any
law applicable to such Bank limiting the highest rate of interest that may be
lawfully contracted for, charged or received by such Bank, and in such event the
Company shall pay such Bank interest at the highest rate permitted by applicable
law.

 

2.12 Fees.

 

(a) Arrangement, Agency Fees. The Company shall pay an arrangement fee to the
Arranger for the Arranger’s own account, and shall pay an agency fee to the
Administrative Agent for the Administrative Agent’s own account, as required by
the letter agreement (“Fee Letter”) between the Company and the Arranger and
Administrative Agent dated May 6, 2004.

 

(b) Commitment Fee. The Company shall pay to the Administrative Agent, for the
account of the Banks in accordance with their respective Pro Rata Shares, a
commitment fee (the “Commitment Fee”) at a per annum rate equal to the
Commitment Fee Rate multiplied by the actual daily amount by which the combined
Commitments exceed the sum of the aggregate principal Dollar Equivalent Amount
of all Revolving Loans plus the Effective Amount of all L/C Obligations. The
Commitment Fee shall accrue from the Closing Date until the Credit Termination
Date, including at any time during which one or more conditions in Article V are
not met. The Commitment Fee shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing on
June 30, 2004, and on the Credit Termination Date; provided that, in connection
with any reduction or termination of Commitments pursuant to Section 2.07, the
accrued Commitment Fee calculated for the period ending on such date shall also
be paid on the date of such reduction or termination, with, in the case of a
reduction, the following quarterly payment being calculated on the basis of the
period from such reduction date to such quarterly payment date.

 

(c) Upfront Fees. The Company shall pay to the Administrative Agent for the
account of each Bank a participation fee in the amount previously agreed among
the Company, the Administrative Agent and such Bank.

 

30



--------------------------------------------------------------------------------

2.13 Computation of Interest and Fees.

 

(a) All computations of interest on Swing Line Loans and Base Rate Loans when
the Base Rate is computed by reference to Bank of America’s “prime rate,” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All computations of interest on Offshore Rate Loans and of
fees shall be made on the basis of a 360-day year and actual days elapsed (which
results in more interest and fees being paid than if computed on the basis of a
365-day year). Interest and fees shall accrue during each period during which
interest or such fees are computed from the first day thereof to the last day
thereof.

 

(b) Each determination of an interest rate or a Dollar Equivalent amount by the
Administrative Agent shall be rebuttably presumptive evidence thereof in the
absence of manifest error. The Administrative Agent will, at the request of the
Company or any Bank, promptly deliver to the Company or such Bank, as the case
may be, a statement showing the quotations used by the Administrative Agent in
determining any interest rate or Dollar Equivalent amount.

 

2.14 Payments by the Company.

 

(a) All payments to be made by the Company shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Company shall be made to the Administrative Agent for the
account of the Banks at the Payment Office, and, with respect to principal of,
interest on, and any other amounts relating to, any Offshore Currency Loan,
shall be made in the Offshore Currency in which such Loan is denominated or
payable, and, with respect to all other amounts payable hereunder, shall be made
in Dollars. Such payments shall be made in Same Day Funds, and (i) in the case
of Offshore Currency payments, no later than such time on the dates specified
herein as may be determined by the Administrative Agent to be necessary for such
payment to be credited on such date in accordance with normal banking procedures
in the place of payment, (ii) in the case of any payment with respect to Swing
Line Loans, no later than 1:00 pm on the date specified herein, and (iii) in the
case of any other Dollar payment, no later than 12:00 noon on the date specified
herein. The Administrative Agent will promptly distribute to each Bank its Pro
Rata Share (or other applicable share as expressly provided herein) of such
principal, interest, fees or other amounts, in like funds as received. Any
payment which is received by the Administrative Agent later than 12:00 noon, or
later than the time specified by the Administrative Agent as provided in clause
(i) above (in the case of Offshore Currency payments), shall be deemed to have
been received on the following Business Day and any applicable interest or fee
shall continue to accrue.

 

(b) Whenever any payment is due on a day other than a Business Day, such payment
shall be made on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

 

(c) Unless the Administrative Agent receives notice from the Company prior to
the date on which any payment is due to the Banks that the Company will not make
such payment in full as and when required, the Administrative Agent may assume
that the Company has made such payment in full to the Administrative Agent on
such date in Same Day Funds and

 

31



--------------------------------------------------------------------------------

the Administrative Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent the Company has not made such
payment in full to the Administrative Agent, each Bank shall repay to the
Administrative Agent on demand such amount distributed to such Bank, together
with interest thereon at the Federal Funds Rate or, in the case of a payment in
an Offshore Currency, the Overnight Rate, for each day from the date such amount
is distributed to such Bank until the date repaid.

 

2.15 Payments by the Banks to the Administrative Agent.

 

(a) Unless the Administrative Agent receives notice from a Bank on or prior to
the Closing Date or, with respect to any Borrowing after the Closing Date, at
least one Business Day prior to the date of such Borrowing, that such Bank will
not make available as and when required hereunder to the Administrative Agent
for the account of the Company the amount of that Bank’s Pro Rata Share of the
Borrowing, the Administrative Agent may assume that each Bank has made such
amount available to the Administrative Agent in Same Day Funds on the Borrowing
Date and the Administrative Agent may (but shall not be so required), in
reliance upon such assumption, make available to the Company on such date a
corresponding amount. If and to the extent any Bank shall not have made its full
amount available to the Administrative Agent in Same Day Funds and the
Administrative Agent in such circumstances has made available to the Company
such amount, that Bank shall on the Business Day following such Borrowing Date
make such amount available to the Administrative Agent, together with interest
at the Federal Funds Rate or, in the case of any Borrowing consisting of
Offshore Currency Loans, the Overnight Rate, for each day during such period. A
notice of the Administrative Agent submitted to any Bank with respect to amounts
owing under this subsection 2.15(a) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to the Administrative Agent
shall constitute such Bank’s Loan on the date of Borrowing for all purposes of
this Agreement. If such amount is not made available to the Administrative Agent
on the Business Day following the Borrowing Date, the Administrative Agent will
notify the Company of such failure to fund and, upon demand by the
Administrative Agent, the Company shall pay such amount to the Administrative
Agent for the Administrative Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Revolving Loans comprising such
Borrowing.

 

(b) The failure of any Bank to make any Revolving Loan on any Borrowing Date
shall not relieve any other Bank of any obligation hereunder to make a Revolving
Loan on such Borrowing Date, but no Bank shall be responsible for the failure of
any other Bank to make the Revolving Loan to be made by such other Bank on any
Borrowing Date.

 

2.16 Sharing of Payments, Etc. If, other than as expressly provided elsewhere
herein, any Bank shall obtain on account of its Revolving Loans or its
participations in L/C Obligations and/or Swing Line Loans any payment (whether
voluntary, involuntary, through the exercise of any right of set-off or
otherwise) in excess of its Pro Rata Share (or other share contemplated
hereunder) of payments to all Banks on account of all Revolving Loans, L/C
Obligations and Swing Line Loans, such Bank shall immediately (a) notify the
Administrative Agent of such fact and (b) purchase from the other Banks such
participations (or subparticipations) in the Revolving

 

32



--------------------------------------------------------------------------------

Loans and the L/C Obligations and/or Swing Line Loans as shall be necessary to
cause such purchasing Bank to share the excess payment pro rata with each of
them; provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Bank, such purchase shall to that extent be
rescinded and each other Bank shall repay to the purchasing Bank the purchase
price paid therefor, together with an amount equal to such paying Bank’s ratable
share (according to the proportion of (i) the amount of such paying Bank’s
required repayment to (ii) the total amount so recovered from the purchasing
Bank) of any interest or other amount paid or payable by the purchasing Bank in
respect of the total amount so recovered. The Company agrees that any Bank so
purchasing a participation (or subparticipation) from another Bank may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 11.10) with respect to such
participation as fully as if such Bank were the direct creditor of the Company
in the amount of such participation. The Administrative Agent will keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations (and subparticipations) purchased under this Section 2.16 and
will in each case notify the Banks following any such purchases or repayments.

 

ARTICLE III

 

THE LETTERS OF CREDIT

 

3.01 The Letter of Credit Subfacility.

 

(a) On the terms and conditions set forth herein (i) the Issuing Bank agrees,
(A) from time to time on any Business Day, during the period from the Closing
Date to the date which is seven days prior to the scheduled Credit Termination
Date, to issue Letters of Credit for the account of the Company, and to amend or
renew Letters of Credit previously issued by it, in accordance with subsections
3.02(c) and 3.02(d), and (B) to honor drafts under outstanding Letters of
Credit; and (ii) the Banks severally agree to participate in Letters of Credit
Issued for the account of the Company; provided that the Issuing Bank shall not
be obligated to Issue, and no Bank shall be obligated to participate in, any
Letter of Credit if as of the date of Issuance of such Letter of Credit (the
“Issuance Date”) and after giving effect thereto: (A) the Total Outstandings
exceed the combined Commitments; (B) the participation of any Bank in the
Effective Amount of all L/C Obligations and in all Swing Line Loans plus the
outstanding principal amount of the Revolving Loans of such Bank would exceed
such Bank’s Commitment; or (C) the Effective Amount of all L/C Obligations would
exceed the L/C Commitment. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Company’s ability to obtain Letters of Credit
shall be fully revolving, and, accordingly, the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit which
have expired or which have been drawn upon and reimbursed.

 

(b) The Issuing Bank shall be under no obligation to Issue any Letter of Credit
if:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from Issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request of directive (whether or not having the force of law) from any
Governmental

 

33



--------------------------------------------------------------------------------

Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the Issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the date of this Agreement, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the date
of this Agreement and which the Issuing Bank in good faith deems material to it
and for which the Issuing Bank is not compensated hereunder.

 

(ii) the Issuing Bank has received written notice from any Bank, the
Administrative Agent or the Company, on or prior to the Business Day prior to
the requested date of Issuance of such Letter of Credit, that one or more of the
applicable conditions contained in Article V is not then satisfied;

 

(iii) the expiry date of any requested Letter of Credit is (A) more than two
years after the date of Issuance, unless the Required Banks and the Issuing Bank
have approved such expiry date in writing, or (B) after the date which is seven
days prior to the scheduled Maturity Date;

 

(iv) any requested Letter of Credit is not in a form reasonably acceptable to
the Issuing Bank, or the Issuance of a Letter of Credit shall violate any
applicable policies of the Issuing Bank;

 

(v) such Letter of Credit is in a face amount less than $1,000,000 (or such
lesser amount acceptable to the Administrative Agent and the Issuing Bank), or
to be denominated in a currency other than an Applicable Currency; or

 

(vi) a default of any Bank’s obligations to fund under Section 3.03 exists or
any Bank is at such time a Defaulting Bank, unless the Issuing Bank has entered
into satisfactory arrangements with the Company or such Bank to eliminate the
Issuing Bank’s risk with respect to such Bank.

 

3.02 Issuance, Amendment and Renewal of Letters of Credit.

 

(a) Each Letter of Credit shall be issued upon the irrevocable written request
of the Company received by the Issuing Bank (with a copy sent by the Company to
the Administrative Agent) at least three Business Days (or such shorter time as
the Issuing Bank may agree in a particular instance in its sole discretion)
prior to the proposed date of issuance. Each such request for issuance of a
Letter of Credit shall be by facsimile or electronic transmission, confirmed
immediately in an original writing, in the form of an L/C Application, and shall
specify in form and detail satisfactory to the Issuing Bank: (i) the proposed
date of issuance of such Letter of Credit (which shall be a Business Day); (ii)
the face amount and Applicable Currency of such Letter of Credit; (iii) the
expiry date of such Letter of Credit; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by the beneficiary of
such Letter of Credit in case of any drawing thereunder; (vi) the full text of
any certificate to be presented by the beneficiary in case of any drawing
thereunder; and (vii) such other matters as the Issuing Bank may reasonably
require.

 

34



--------------------------------------------------------------------------------

(b) If Bank of America is not the Issuing Bank, by 12:00 noon on the Business
Day next preceding the requested date of issuance of a Letter of Credit, the
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of the L/C
Application or L/C Amendment Application from the Company and, if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice on or before the Business Day immediately
preceding the date the Issuing Bank is to issue a requested Letter of Credit
from the Administrative Agent (i) directing the Issuing Bank not to issue such
Letter of Credit because such issuance is not then permitted under subsection
3.01(a)(ii) as a result of the limitations set forth in clause (A), (B) or (C)
thereof or subsection 3.01(b)(ii); or (ii) that one or more conditions specified
in Article V are not then satisfied; then, subject to the terms and conditions
hereof, the Issuing Bank shall, on the requested date, issue a Letter of Credit
for the account of the Company in accordance with the Issuing Bank’s usual and
customary business practices.

 

(c) From time to time while a Letter of Credit is outstanding and prior to the
Credit Termination Date, the Issuing Bank will, upon the written request of the
Company received by the Issuing Bank (with a copy sent by the Company to the
Administrative Agent) at least two Business Days (or such shorter time as the
Issuing Bank may agree in a particular instance in its sole discretion) prior to
the proposed date of amendment, amend any Letter of Credit issued by it. Each
such request for amendment of a Letter of Credit shall be made by facsimile,
confirmed immediately in an original writing, made in the form of an L/C
Amendment Application and shall specify in form and detail satisfactory to the
Issuing Bank: (i) the Letter of Credit to be amended; (ii) the proposed date of
amendment of the Letter of Credit (which shall be a Business Day); (iii) the
nature of the proposed amendment; and (iv) such other matters as the Issuing
Bank may reasonably require. The Issuing Bank shall be under no obligation to
amend any Letter of Credit if: (A) the Issuing Bank would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms of
this Agreement; or (B) the beneficiary of such Letter of Credit does not accept
the proposed amendment to such Letter of Credit.

 

(d) The Issuing Bank and the Banks agree that, while a Letter of Credit is
outstanding and prior to the Credit Termination Date, at the option of the
Company and upon the written request of the Company received by the Issuing Bank
(with a copy sent by the Company to the Administrative Agent) at least two
Business Days (or such shorter time as the Issuing Bank may agree in a
particular instance in its sole discretion) prior to the proposed date of
notification of renewal, the Issuing Bank shall be entitled to authorize the
automatic renewal of such Letter of Credit; provided that the Issuing Bank shall
not be entitled to authorize such automatic renewal if, at least one Business
Day prior to the proposed date of notification of renewal, it shall have
received notice from the Administrative Agent (i) directing the Issuing Bank not
to renew such Letter of Credit because such renewal is not then permitted under
subsection 3.01(a)(ii) as a result of the limitations set forth in clause (A),
(B) or (C) thereof or subsection 3.01(b)(ii); or (ii) that one or more
conditions specified in Article V are not then satisfied. Each such request for
renewal of a Letter of Credit shall be made by facsimile transmission, confirmed
immediately in an original writing, in the form of an L/C Amendment Application,
and shall specify in form and detail satisfactory to the Issuing Bank: (I) the
Letter of Credit to be renewed; (II) the proposed date of notification of
renewal of such Letter of Credit

 

35



--------------------------------------------------------------------------------

(which shall be a Business Day); (III) the revised expiry date of such Letter of
Credit; and (IV) such other matters as the Issuing Bank may require. The Issuing
Bank shall be under no obligation to renew, and no Bank shall be obligated to
participate in, any Letter of Credit if: (A) the Issuing Bank would have no
obligation at such time to issue or amend, and no Bank would be obligated to
participate in, such Letter of Credit in its renewed form under the terms of
this Agreement; or (B) the beneficiary of any such Letter of Credit does not
accept the proposed renewal of such Letter of Credit. If any outstanding Letter
of Credit shall provide that it shall be automatically renewed unless the
beneficiary thereof receives notice from the Issuing Bank that such Letter of
Credit shall not be renewed, and if at the time of renewal the Issuing Bank
would be required to authorize the automatic renewal of such Letter of Credit in
accordance with this subsection 3.02(d) upon the request of the Company but the
Issuing Bank shall not have received any L/C Amendment Application from the
Company with respect to such renewal or other written direction by the Company
with respect thereto, the Issuing Bank shall nonetheless renew such Letter of
Credit, and the Company and the Banks hereby authorize such renewal, and,
accordingly, the Issuing Bank shall be deemed to have received an L/C Amendment
Application from the Company requesting such renewal.

 

(e) The Issuing Bank may, at its election (or as required by the Administrative
Agent at the direction of the Required Banks), deliver any notice of termination
or other communication to any Letter of Credit beneficiary or transferee, and
take any other action as necessary or appropriate, at any time and from time to
time, in order to cause the expiry date of such Letter of Credit to be a date
not later than seven days prior to the scheduled Credit Termination Date.

 

(f) This Agreement shall control in the event of any conflict with any L/C-
Related Document (other than any Letter of Credit). In addition, unless the
Company and the Issuing Bank shall otherwise expressly agree in writing, any
purported grant of (or requirement to grant) a Lien contained in any L/C Related
Document shall be ineffective and null and void.

 

(g) The Issuing Bank will deliver to the Administrative Agent, concurrently or
promptly following its delivery of a Letter of Credit, or amendment to or
renewal of a Letter of Credit, to an advising bank or a beneficiary, a true and
complete copy of each such Letter of Credit or amendment to or renewal of a
Letter of Credit.

 

(h) Within five Business Days after the end of each month, the Administrative
Agent will send to the Company and each Bank a statement reflecting the
outstanding Letters of Credit as of the end of such month.

 

3.03 Risk Participations, Drawings and Reimbursements.

 

(a) Immediately upon the Issuance of each Letter of Credit, each Bank shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank a participation in such Letter of Credit and each drawing
thereunder in an amount equal to the product of (i) the Pro Rata Share of such
Bank, times (ii) the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing, respectively. For purposes of Section
2.01, each Issuance of a Letter of Credit shall be deemed to utilize the
Commitment of each Bank by an amount equal to the amount of such participation
for so long as any related L/C Obligations shall be outstanding.

 

36



--------------------------------------------------------------------------------

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Bank will promptly notify the
Company and the Administrative Agent. If the Company receives notice of a
drawing under a Letter of Credit prior to 10:00 a.m. on the Business Day on
which such drawing is honored by the Issuing Bank (each such date, an “Honor
Date”), the Company shall reimburse the Issuing Bank prior to 12:00 noon on the
Honor Date for the amount paid by the Issuing Bank in respect of such drawing.
If the Company receives notice of a drawing under a Letter of Credit at or after
10 a.m. on the Honor Date, the Company may make such reimbursement on the
immediately following Business Day (and interest on the amount so paid by the
Issuing Bank shall accrue for the account of the Issuing Bank from the Honor
Date to such immediately following Business Day at a rate per annum equal to the
Base Rate (or such other rate as the Company and the Issuing Bank shall agree)).
If the Company fails to reimburse the Issuing Bank for the full amount of any
drawing under any Letter of Credit by 12:00 noon on the date required pursuant
to the two preceding sentences, the Issuing Bank will promptly notify the
Administrative Agent and the Administrative Agent will promptly notify each Bank
thereof, and the Company shall be deemed to have requested that Base Rate Loans
be made by the Banks to be disbursed on such date in payment of the Company’s
reimbursement obligations with respect to such Letter of Credit, subject to the
amount of the unutilized portion of the Commitments and subject to the
conditions set forth in Section 5.02, other than any notice requirement (and
without regard to the Minimum Tranche). Any notice given by the Issuing Bank or
the Administrative Agent pursuant to this subsection 3.03(b) may be oral if
immediately confirmed in writing (including by facsimile transmission); provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(c) Each Bank shall upon any notice pursuant to subsection 3.03(b) make
available to the Administrative Agent for the account of the Issuing Bank an
amount in immediately available funds equal to its Pro Rata Share of the amount
of the drawing, whereupon the participating Banks shall (subject to subsection
3.03(d)) each be deemed to have made a Base Rate Loan to the Company in that
amount. If any Bank so notified fails to make available to the Administrative
Agent for the account of the Issuing Bank the amount of such Bank’s Pro Rata
Share of such amount by no later than 2:00 p.m. on the applicable date, then
interest shall accrue on such Bank’s obligation to make such payment, from such
date to the date such Bank makes such payment, at a rate per annum equal to the
Federal Funds Rate in effect from time to time during such period. The
Administrative Agent will promptly give notice of the occurrence of each Honor
Date, but failure of the Administrative Agent to give any such notice on an
Honor Date or in sufficient time to enable any Bank to effect such payment on
such date shall not relieve such Bank from its obligations under this Section
3.03.

 

(d) With respect to any unreimbursed drawing that is not converted into Base
Rate Loans to the Company in whole or in part as contemplated by subsection
3.03(b), because of the Company’s failure to satisfy the conditions set forth in
Section 5.02 other than any notice requirements or for any other reason, the
Company shall be deemed to have incurred from the Issuing Bank an L/C Borrowing
in the amount of such drawing, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at a rate per annum

 

37



--------------------------------------------------------------------------------

equal to the Base Rate plus 2% per annum, and each Bank’s payment to the Issuing
Bank pursuant to subsection 3.03(c) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Bank in satisfaction of its participation obligation under this Section
3.03.

 

(e) Each Bank’s obligation to make Base Rate Loans or L/C Advances as
contemplated by this Section 3.03 as a result of a drawing under a Letter of
Credit shall be absolute and unconditional and without recourse to the Issuing
Bank and shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Bank may have
against the Issuing Bank, the Company or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default, an Event of Default
or a Material Adverse Effect; or (iii) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing; provided that
each Bank’s obligation to make Base Rate Loans (but not L/C Advances) under this
Section 3.03 is subject to the conditions set forth in Section 5.02.

 

3.04 Repayment of Participations.

 

(a) Upon (and only upon) receipt by the Administrative Agent for the account of
the Issuing Bank of immediately available funds from the Company (i) in
reimbursement of any payment made by the Issuing Bank under the Letter of Credit
with respect to which any Bank has paid the Administrative Agent for the account
of the Issuing Bank for such Bank’s participation in the Letter of Credit
pursuant to Section 3.03 or (ii) in payment of interest thereon, the
Administrative Agent will pay to each Bank, in the same funds as those received
by the Administrative Agent for the account of the Issuing Bank, the amount of
such Bank’s Pro Rata Share of such funds, and the Issuing Bank shall receive the
amount of the Pro Rata Share of such funds of any Bank that did not so pay the
Administrative Agent for the account of the Issuing Bank.

 

(b) If the Administrative Agent or the Issuing Bank is required at any time to
return to the Company, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of the payments made by the
Company to the Administrative Agent for the account of the Issuing Bank pursuant
to subsection 3.04(a) in reimbursement of a payment made under the Letter of
Credit or interest or fee thereon, each Bank shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent or the
Issuing Bank the amount of its Pro Rata Share of all amounts so returned by the
Administrative Agent or the Issuing Bank plus interest thereon from the date
such demand is made to the date such amounts are returned by such Bank to the
Administrative Agent or the Issuing Bank, at a rate per annum equal to the
Federal Funds Rate in effect from time to time.

 

3.05 Role of the Issuing Bank.

 

(a) Each Bank and the Company agree that, in paying any drawing under a Letter
of Credit, the Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft and certificates expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or the authority
of the Person executing or delivering any such document.

 

38



--------------------------------------------------------------------------------

(b) No Agent-Related Person nor any of the respective correspondents,
participants or assignees of the Issuing Bank shall be liable to any Bank for:
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Banks (including the Required Banks, as applicable); (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any L/C-Related Document.

 

(c) The Company hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Company’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. No Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
the Issuing Bank, shall be liable or responsible for any of the matters
described in clauses (a) through (g) of Section 3.06; provided that anything in
such clauses to the contrary notwithstanding, the Company may have a claim
against the Issuing Bank, and the Issuing Bank may be liable to the Company, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Company to the extent such damages are
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the Issuing Bank’s willful misconduct or
gross negligence or the Issuing Bank’s wrongful dishonor of any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit. In furtherance and not in limitation of the foregoing: (i) the
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary; and (ii) the Issuing Bank shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

3.06 Obligations Absolute. The obligations of the Company under this Agreement
and any L/C-Related Document to reimburse the Issuing Bank for a drawing under a
Letter of Credit, and to repay any L/C Borrowing and any drawing under a Letter
of Credit converted into Base Rate Loans, shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and each such other L/C-Related Document under all circumstances,
including the following:

 

(a) any lack of validity or enforceability of this Agreement or any L/C-Related
Document;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Company in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of the L/C-Related Documents;

 

(c) the existence of any claim, set-off, defense or other right that the Company
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the Issuing Bank or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by the L/C-Related
Documents or any unrelated transaction;

 

39



--------------------------------------------------------------------------------

(d) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit;

 

(e) any payment by the Issuing Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of any Letter of Credit; or any payment made by the Issuing Bank under any
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
Insolvency Proceeding;

 

(f) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guarantee, for all
or any of the obligations of the Company in respect of any Letter of Credit; or

 

(g) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or a
guarantor.

 

3.07 Letter of Credit Fees.

 

(a) The Company shall pay to the Administrative Agent, for the account of the
Banks in accordance with their respective Pro Rata Shares, a letter of credit
fee, in Dollars, with respect to the Letters of Credit equal to the L/C Fee Rate
times the average daily maximum Dollar Equivalent amount available to be drawn
on the outstanding Letters of Credit, computed on a quarterly basis in arrears
on the last Business Day of each calendar quarter based upon Letters of Credit
outstanding for that quarter as calculated by the Administrative Agent. Such
letter of credit fees shall be due and payable quarterly in arrears on the last
Business Day of each calendar quarter during which Letters of Credit are
outstanding, commencing on the first such quarterly date to occur after the
Closing Date, through the Maturity Date (or such later date upon which all
Letters of Credit have terminated), with the final payment to be made on the
Maturity Date (or such later termination date).

 

(b) The Company shall pay to the Issuing Bank a letter of credit fronting fee,
in Dollars, for each Letter of Credit Issued by the Issuing Bank at the times
and in the amounts agreed to from time to time between the Company and the
Issuing Bank.

 

(c) The Company shall pay to the Issuing Bank from time to time on demand the
Issuing Bank’s normal issuance, presentation, amendment negotiation, and other
processing fees, and other standard costs and charges, of the Issuing Bank
relating to letters of credit as from time to time in effect.

 

40



--------------------------------------------------------------------------------

3.08 Applicability of ISP98. Unless otherwise expressly agreed by the Issuing
Bank and the Company when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

 

ARTICLE IV

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

4.01 Taxes.

 

(a) Any and all payments by the Company to each Bank or the Administrative Agent
under this Agreement and any other Loan Document shall be made free and clear
of, and without deduction or withholding for, any Taxes. In addition, the
Company shall pay all Other Taxes.

 

(b) If the Company shall be required by law to deduct or withhold any Taxes,
Other Taxes or Further Taxes from or in respect of any sum payable hereunder to
any Bank or the Administrative Agent, then:

 

(i) the sum payable shall be increased as necessary so that, after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 4.01), such Bank or the
Administrative Agent, as the case may be, receives and retains an amount equal
to the sum it would have received and retained had no such deductions or
withholdings been made;

 

(ii) the Company shall make such deductions and withholdings;

 

(iii) the Company shall pay the full amount deducted or withheld to the relevant
taxing authority or other authority in accordance with applicable law; and

 

(iv) the Company shall also pay to each Bank or the Administrative Agent for the
account of such Bank, at the time interest is paid, Further Taxes in the amount
that the respective Bank specifies as necessary to preserve the after-tax yield
such Bank would have received if such Taxes, Other Taxes or Further Taxes had
not been imposed.

 

(c) The Company agrees to indemnify and hold harmless each Bank and the
Administrative Agent for the full amount of (i) Taxes, (ii) Other Taxes, and
(iii) Further Taxes in the amount that the respective Bank specifies as
necessary to preserve the after-tax yield such Bank would have received if such
Taxes, Other Taxes or Further Taxes had not been imposed, and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes, Other Taxes or Further Taxes
were correctly or legally asserted. Payment under this subsection (c) shall be
made within 30 days after the date the applicable Bank or the Administrative
Agent makes written demand therefor.

 

41



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment by the Company of Taxes, Other
Taxes or Further Taxes, the Company shall furnish to each Bank or the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to such Bank or the
Administrative Agent.

 

(e) If the Company is required to pay any amount to any Bank or the
Administrative Agent pursuant to subsection 4.01(b) or (c), then such Bank shall
use reasonable efforts (consistent with legal and regulatory restrictions) to
change the jurisdiction of its Lending Office so as to eliminate any such
additional payment by the Company which may thereafter accrue, if such change in
the [sole] judgment of such Bank is not otherwise disadvantageous to such Bank.

 

4.02 Illegality.

 

(a) (a) If any Bank determines that the introduction after the date hereof of
any Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for any Bank or its applicable Lending Office to make
Offshore Rate Loans (including Offshore Rate Loans in any Applicable Currency),
then, on notice thereof by such Bank to the Company through the Administrative
Agent, any obligation of that Bank to make Offshore Rate Loans shall be
suspended until such Bank notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist, at which
time such Bank shall notify the Administrative Agent and the Company and such
Bank’s obligation to make Offshore Rate Loans shall be reinstated.

 

(b) If a Bank determines that it is unlawful to maintain any Offshore Rate Loan,
the Company shall, upon its receipt of notice of such fact and demand from such
Bank (with a copy to the Administrative Agent), prepay in full such Offshore
Rate Loans of such Bank then outstanding, together with interest accrued thereon
and amounts required under Section 4.04 either on the last day of the Interest
Period thereof, if such Bank may lawfully continue to maintain such Offshore
Rate Loans to such day, or immediately, if such Bank may not lawfully continue
to maintain such Offshore Rate Loan. If the Company is required to so prepay any
Offshore Rate Loan, then concurrently with such prepayment, the Company shall
(without regard whether the conditions specified in Section 5.02 have been
satisfied) borrow from the affected Bank, in the amount of such repayment, a
Base Rate Loan.

 

(c) Before giving any notice to the Administrative Agent under this Section
4.02, the affected Bank shall designate a different Lending Office with respect
to its Offshore Rate Loans if such designation will avoid the need for giving
such notice or making such demand and will not, in the judgment of such Bank, be
illegal or otherwise disadvantageous to such Bank.

 

4.03 Increased Costs and Reduction of Return.

 

(a) If any Bank determines that, due to either (i) the introduction of or any
change (other than any change by way of imposition of or increase in reserve
requirements

 

42



--------------------------------------------------------------------------------

included in the calculation of the Offshore Rate) in the interpretation of any
law or regulation after the date of this Agreement or (ii) the compliance by
that Bank with any guideline or request from any central Bank or other
Governmental Authority (whether or not having the force of law) after the date
of this Agreement, there shall be any increase in the cost to such Bank of
agreeing to make or making, funding or maintaining any Offshore Rate Loans or
participating in Letters of Credit, or, in the case of the Issuing Bank, any
increase in the cost to the Issuing Bank of agreeing to issue, issuing or
maintaining any Letter of Credit or of agreeing to make or making, funding or
maintaining any unpaid drawing under any Letter of Credit, then the Company
shall be liable for, and shall from time to time, within 10 days after demand in
compliance with Section 4.07 (with a copy of such demand to be sent to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank, additional amounts as are sufficient to compensate such Bank for such
increased costs.

 

(b) If any Bank shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation, (iii)
any change in the interpretation or administration of any Capital Adequacy
Regulation by any central Bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Bank (or
its Lending Office) or any corporation controlling such Bank with any Capital
Adequacy Regulation, in any such case, after the date of this Agreement affects
or would affect the amount of capital required or expected to be maintained by
such Bank or any corporation controlling such Bank and (taking into
consideration such Bank’s or such corporation’s policies with respect to capital
adequacy and such Bank’s desired return on capital) determines that the amount
of such capital is increased as a consequence of its Commitment, loans, credits
or obligations under this Agreement, then, within 10 days after demand in
compliance with Section 4.07 of such Bank to the Company through the
Administrative Agent, the Company shall pay to such Bank, from time to time as
specified by such Bank, additional amounts sufficient to compensate such Bank
for such increase.

 

4.04 Funding Losses. The Company shall reimburse each Bank and hold each Bank
harmless from any loss or expense which such Bank may sustain or incur as a
consequence of:

 

(a) the failure of the Company to make on a timely basis any payment of
principal of any Offshore Rate Loan;

 

(b) the failure of the Company to borrow, continue or convert a Revolving Loan
after the Company has given (or is deemed to have given) a Notice of Borrowing
or a Notice of Conversion/Continuation except as set forth in subsection 2.05(b)
or (c);

 

(c) the failure of the Company to make any prepayment of any Loan in accordance
with any notice delivered under Section 2.08;

 

(d) the prepayment (including pursuant to Section 2.08 or 2.09) or other payment
(including after acceleration thereof) of an Offshore Rate Loan on a day that is
not the last day of the relevant Interest Period; or

 

(e) the automatic conversion under Section 2.04 of any Offshore Rate Loan to a
Base Rate Loan on a day that is not the last day of the relevant Interest
Period;

 

43



--------------------------------------------------------------------------------

including any foreign exchange loss or any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain its Offshore
Rate Loans or from fees payable to terminate the deposits from which such funds
were obtained or from charges relating to any Offshore Currency Loans. For
purposes of calculating amounts payable by the Company to the Banks under this
Section 4.04 and under subsection 4.03(a), each Offshore Rate Loan made by a
Bank (and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
Offshore Rate for such Offshore Rate Loan by a matching deposit or other
borrowing in the interbank market for a comparable amount and for a comparable
period, whether or not such Offshore Rate Loan is in fact so funded.

 

4.05 Inability to Determine Rates. If the Administrative Agent determines that
for any reason adequate and reasonable means do not exist for determining the
Offshore Rate for any requested Interest Period with respect to a proposed
Offshore Rate Loan, or that the Offshore Rate applicable pursuant to subsection
2.11(a) for any requested Interest Period with respect to a proposed Offshore
Rate Loan does not adequately and fairly reflect the cost to the Banks of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Bank. Thereafter, the obligation of the Banks to make or maintain
Offshore Rate Loans hereunder shall be suspended until the Administrative Agent
upon the instruction of the Required Banks revokes such notice in writing. Upon
receipt of such notice, the Company may revoke any Notice of Borrowing or Notice
of Conversion/Continuation then submitted by it. If the Company does not revoke
such Notice, the Banks shall make, convert or continue the Revolving Loans, as
proposed by the Company, in the amount specified in the applicable notice
submitted by the Company, but such Loans shall be made, converted or continued
as Base Rate Loans instead of Offshore Rate Loans. In the case of any Offshore
Currency Loans, the Borrowing or continuation shall be in an aggregate amount
equal to the Dollar Equivalent amount of the originally requested Borrowing or
continuation in the Offshore Currency, and to that end any outstanding Offshore
Currency Loans which are the subject of any continuation shall be redenominated
and converted into Base Rate Loans in Dollars with effect from the last day of
the Interest Period with respect to any such Offshore Currency Loans.

 

4.06 Reserves on Offshore Rate Loans. The Company shall pay to each Bank, in
respect of any Offshore Currency Loans, additional costs arising under any
applicable regulations of the central bank or other relevant Governmental
Authority on the unpaid principal amount of each Offshore Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Bank (as determined
by such Bank in good faith, which determination shall be conclusive), payable on
each date on which interest is payable on such Loan, provided the Company shall
have received at least 15 days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest from such Bank. If a Bank
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be payable 15 days from receipt of such notice.

 

4.07 Certificates of Banks. Any Bank or Participant claiming reimbursement or
compensation under this Article IV shall deliver to the Company (with a copy to
the Administrative Agent) a certificate setting forth in reasonable detail the
basis for, and a calculation of, the amount payable to such Bank or Participant
hereunder and such certificate shall be conclusive and binding on the Company in
the absence of manifest error. In

 

44



--------------------------------------------------------------------------------

determining such amount, the Administrative Agent or such Bank or Participant
may use any reasonable averaging and attribution methods. Notwithstanding
anything to the contrary contained in this Agreement, no amounts shall be
payable by the Company pursuant to Section 4.03, 4.04 or 4.06 with respect to
any period commencing more than 180 days before the delivery of the certificate
contemplated by this Section 4.07 unless such amounts are claimed as a result of
the retroactive effect of any newly enacted or adopted law, rule or regulation
and such certificate is delivered within 180 days after such enactment or
adoption.

 

4.08 Substitution of Banks. Upon the receipt by the Company from any Bank (an
“Affected Bank”) of a claim for compensation under Section 4.01 or 4.03 or a
notice of the type described in Section 4.02, the Company may: (i) request one
or more of the other Banks to acquire and assume all or part of such Affected
Bank’s Loans, Commitment and participations in Letters of Credit; and/or (ii)
designate a replacement bank or financial institution satisfactory to the
Company to acquire and assume all or a ratable part of all of such Affected
Bank’s Loans, Commitment and participations in Letters of Credit (a “Replacement
Bank”). Any such designation of a Replacement Bank under clause (ii) shall be
subject to the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld or delayed), and any such substitution shall
in any event be effective upon satisfaction of the conditions set forth in
Section 11.08.

 

4.09 Survival. The agreements and obligations of the Company in this Article IV
shall survive the payment of all other Obligations.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

5.01 Conditions of Initial Credit Extensions. The obligation of each Bank to
make its initial Credit Extension is subject to the condition that the
Administrative Agent shall have received on or before the date of the initial
Credit Extension (which, in any event, shall be on or before June 25, 2004) all
of the following, in form and substance reasonably satisfactory to the
Administrative Agent, and in sufficient copies for each Bank.

 

(a) Credit Agreement and Notes. This Agreement and the Notes, if any, executed
by each party thereto.

 

(b) Resolutions; Incumbency. A certificate of the Secretary or an Assistant
Secretary of the Company and each Guarantor certifying (i) resolutions of the
board of directors or equivalent governing body of such entity authorizing the
execution and delivery by such entity of the Loan Documents to which it is a
party; and (ii) the names and true signatures of the officers of such entity
authorized to execute and deliver the Loan Documents to which such entity is a
party.

 

(c) Organization Documents; Good Standing. The Organization Documents of the
Company and each Guarantor as in effect on the Closing Date, certified by the
Secretary or Assistant Secretary of the Company and each Guarantor as of such
date; and a good standing certificate (or the equivalent) as of a recent date
for Company and each Guarantor from the Secretary of State (or comparable
officer) of the jurisdiction of its organization.

 

45



--------------------------------------------------------------------------------

(d) Guaranty. A counterpart of the Guaranty signed by sufficient Subsidiaries to
satisfy the requirements of Section 7.13.

 

(e) Legal Opinions. An opinion of each of (i) Foley & Lardner LLP, counsel to
the Loan Parties, substantially in the form of Exhibit D-1, and (ii) Patty Hanz,
Esq., associate general counsel of the Company, substantially in the form of
Exhibit D-2, addressed to the Administrative Agent and the Banks.

 

(f) Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees to the extent due and payable on the Closing Date.

 

(g) Certificate. A certificate signed by a Responsible Officer on behalf of the
Company, dated as of the Closing Date, stating that:

 

(i) the representations and warranties contained in Article VI are true and
correct on and as of such date, as though made on and as of such date;

 

(ii) no Default or Event of Default exists or would result after giving effect
to the initial Credit Extension; and

 

(iii) no event or circumstance has occurred since June 27, 2003 that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(h) Existing Credit Agreement. Evidence that all amounts (other than contingent
indemnification obligations) payable by the Company under the Existing Credit
Agreement have been, or concurrently with the initial Credit Extension will be,
paid in full.

 

(i) Compliance Certificate. A Compliance Certificate (with calculations of
covenants as of March 28, 2004).

 

(j) Other Documents. Such other approvals, opinions, documents or materials as
the Administrative Agent or any Bank may reasonably request.

 

5.02 Conditions to All Credit Extensions. The obligation of each Bank to make
any Loan to be made by it (including its initial Loan), and the obligation of
the Issuing Bank to issue, and of each Bank to participate in, any Letter of
Credit, is subject to the satisfaction of the following conditions precedent on
the relevant Borrowing Date or Issuance Date:

 

(a) Notice of Borrowing or Issuance. In the case of a Revolving Loan, the
Administrative Agent shall have received a Notice of Borrowing; in the case of a
Swing Line Loan, the Swing Line Bank shall have received a Swing Line Loan
Notice; and in the case of the issuance of a Letter of Credit, the
Administrative Agent and the Issuing Bank shall have received an L/C Application
or L/C Amendment Application, as required under Section 3.02.

 

46



--------------------------------------------------------------------------------

(b) Continuation of Representations and Warranties. The representations and
warranties in Article VI (other than (i) subsection 6.10(b) and (ii) solely in
the case of any Loan the proceeds of which are to be used to repay maturing
commercial paper of the Company, Section 6.05) shall be true and correct on and
as of such Borrowing Date or Issuance Date with the same effect as if made on
and as of such Borrowing Date or Issuance Date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).

 

(c) No Existing Default. No Default or Event of Default shall exist or shall
result after giving effect to such Borrowing or Issuance.

 

Each Notice of Borrowing, and each L/C Application and, if requesting a Credit
Extension, L/C Amendment Application, submitted by the Company hereunder shall
constitute a representation and warranty by the Company that, as of the date of
each such notice and as of each Borrowing Date or Issuance Date, the conditions
in subsections 5.02(a), (b) and (c) are satisfied.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Administrative Agent and each Bank
that:

 

6.01 Existence and Power. The Company and each of its Specified Subsidiaries:

 

(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization;

 

(b) has the power and authority and all governmental licenses, authorizations,
consents and approvals (i) to own its assets, carry on its business and (ii) in
the case of the Company, to execute, deliver, and perform its obligations under
the Loan Documents to which it is a party;

 

(c) is duly qualified as a foreign entity and is licensed and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification or license,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

 

(d) is in compliance in all material respects with all Requirements of Law;

 

except, in the case of clauses (b)(i), (c) and (d), where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is a party have been duly
authorized by all necessary organizational action, and do not and will not:

 

(a) contravene the terms of the Organization Documents of such Loan Party;

 

47



--------------------------------------------------------------------------------

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any material Contractual Obligation
to which the Company or any of its Subsidiaries is a party or any order,
injunction, writ or decree of any Governmental Authority to which the Company or
any of its Subsidiaries or its property is subject; or

 

(c) violate any Requirement of Law applicable to the Company or any of its
Subsidiaries.

 

6.03 Governmental Authorization. No material approval, consent, exemption,
authorization, or other action by, or material notice to, or material filing
with, any Governmental Authority is necessary or required to be made by the
Company or any Guarantor in connection with the execution, delivery or
performance by, or enforcement against, the Company or any Guarantor of any Loan
Document to which it is a party (other than customary post-closing filings with
the SEC).

 

6.04 Binding Effect. Each Loan Document to which any Loan Party is a party
constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

6.05 Litigation. To the best of the Company’s knowledge, no litigation
(including derivative actions), arbitration proceedings or governmental or
regulatory proceedings are pending or threatened against the Company or any of
its Subsidiaries that would, if adversely determined, be reasonably likely to
have a Material Adverse Effect, except as set forth in Schedule 6.05. Other than
any liability incident to such litigation or proceedings, the Company does not
have any material contingent liabilities not provided for or disclosed in the
financial statements referred to in subsection 6.10(a) which could reasonably be
expected to have a Material Adverse Effect.

 

6.06 ERISA Compliance. Except as specifically disclosed in Schedule 6.06:

 

(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other federal or state law except where the failure to be in compliance
could not reasonably be expected to have a Material Adverse Effect. Each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS and, to the best knowledge of the
Company, nothing has occurred which would cause the loss of such qualification.
The Company and each ERISA Affiliate has made all required contributions to any
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

48



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any material Unfunded Pension Liability; (iii) neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither the Company nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any material liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in any material
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 

6.07 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in and permitted by Section 7.12. Neither
the Company nor any Subsidiary is generally engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

 

6.08 Title to Properties. The Company and each Specified Subsidiaries have good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. As of
the Closing Date, the property of the Company and its Specified Subsidiaries is
subject to no Liens, other than Permitted Liens.

 

6.09 Taxes. The Company and its Subsidiaries have filed all Federal income and
other material tax returns and reports required to be filed, and have paid all
Federal income and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Company or any Subsidiary that would, if made, have a Material Adverse
Effect.

 

6.10 Financial Condition.

 

(a) The (i) audited consolidated financial statements of the Company and its
Subsidiaries for the fiscal year ended June 27, 2003 and (ii) unaudited
consolidated financial statements of the Company and its Subsidiaries for the
fiscal quarter ended March 28, 2004, in each case together with the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the period ended on such date, (x) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and, in the case of the unaudited quarterly
financial statements, except for the absence of footnotes and subject to audit
and normal year-end adjustments; and (y) fairly present the financial condition
of the Company and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

 

49



--------------------------------------------------------------------------------

(b) Since June 27, 2003, there has been no Material Adverse Effect.

 

6.11 Environmental Matters. The Company conducts in the ordinary course of
business a review of the effect of existing Environmental Laws and existing
Environmental Claims on its business, operations and properties, and as a result
thereof the Company has reasonably concluded that, except as specifically
disclosed in Schedule 6.11, such Environmental Laws and Environmental Claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

6.12 Regulated Entities. None of the Company, any Person controlling the
Company, or any Subsidiary, is an “Investment Company” within the meaning of the
Investment Company Act of 1940. The Company is not subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other Federal
or state statute or regulation limiting its ability to incur Indebtedness.

 

6.13 Copyrights, Patents, Trademarks and Licenses, etc. The Company or its
Specified Subsidiaries own or are licensed or otherwise have the right to use
all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of their respective businesses, without known
conflict with the rights of any other Person. To the best knowledge of the
Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Specified Subsidiary infringes upon any rights
held by any other Person. Except as specifically disclosed in Schedule 6.13, no
claim or litigation regarding any of the foregoing is pending or threatened, and
no patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Company,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.

 

6.14 Subsidiaries. As of the date of this Agreement, the Company has no
Subsidiaries other than those specifically disclosed in part (a) of Schedule
6.14. The Company has no Material Subsidiaries or Specified Subsidiaries other
than those specifically disclosed in part (b) of Schedule 6.14 or as disclosed
pursuant to subsection 7.02(d) (including their jurisdictions of organization).
As of the date of this Agreement, the Company has no equity investments in any
other corporation or entity other than those specifically disclosed in part (c)
of Schedule 6.14.

 

6.15 Insurance. The properties of the Company and its Specified Subsidiaries are
insured in all material respects in accordance with Section 7.06.

 

6.16 Full Disclosure. None of the representations or warranties made by the
Company in the Loan Documents as of the date such representations and warranties
are made or deemed made, and none of the statements contained in any exhibit,
report, statement or certificate furnished by or on behalf of the Company or any
Subsidiary in connection with the Loan Documents (including statements
concerning the Company and its Subsidiaries in the offering and disclosure
materials delivered by or on behalf of the Company to the Banks prior to the
Closing Date), contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the

 

50



--------------------------------------------------------------------------------

circumstances under which they are made, not misleading as of the time when made
or delivered (it being understood that any projections and forecasts provided by
the Company or any Subsidiary are based on good faith estimates and assumptions
believed by the Company or such Subsidiary to be reasonable as of the date of
the applicable projections or forecasts and that actual results during the
periods covered by any such projections and forecasts may differ from projected
or forecasted results).

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Bank shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid, unless the Required Banks waive compliance in
writing:

 

7.01 Financial Statements. The Company shall deliver to the Administrative Agent
(which shall promptly make available to each Bank):

 

(a) as soon as available (but not later than 10 days after the date normally
required to be filed with the SEC) after the end of each fiscal year (commencing
with fiscal year ending June 27, 2004), a copy of the audited consolidated
balance sheet of the Company and its Subsidiaries as at the end of such year and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, and accompanied by the opinion of
Deloitte & Touche LLP or another nationally-recognized independent public
accounting firm (“Independent Auditor”) which report shall state that such
consolidated financial statements present fairly the financial position for the
periods indicated in conformity with GAAP applied on a consistent basis. Such
opinion shall not be qualified or limited, in either case, because of a
restricted or limited examination by the Independent Auditor of any material
portion of the Company’s or any Subsidiary’s records; and

 

(b) as soon as available (but not later than five days after the date normally
required to be filed with the SEC) after the end of each of the first three
fiscal quarters of each fiscal year (commencing with the fiscal quarter ending
September 26, 2004), a copy of the unaudited consolidated balance sheet of the
Company and its Subsidiaries as of the end of such quarter and the related
consolidated statements of income, shareholders’ equity and cash flows for the
period commencing on the first day and ending on the last day of such quarter,
and certified by a Responsible Officer as fairly presenting, in accordance with
GAAP (subject to ordinary, good faith year-end audit adjustments and the absence
of notes thereto), the financial position and the results of operations of the
Company and the Subsidiaries.

 

7.02 Certificates; Other Information. The Company shall furnish to the
Administrative Agent (which shall promptly make available to each Bank):

 

(a) concurrently with the delivery of the financial statements referred to in
subsection 7.01(a), a certificate of the Independent Auditor stating that in
making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default with respect to Sections 8.01, 8.05, 8.07, 8.10,
8.11, 8.12, 8.13 and 8.14, except as specified in such certificate;

 

51



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
subsections 7.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer;

 

(c) promptly, but not later than five days after the date of filing with the
SEC, copies of all financial statements and reports that the Company sends to
its shareholders, and copies of all financial statements and regular, periodical
or special reports (including Forms 10-K, 10-Q (in each case excluding exhibits
and schedules thereto unless requested by the Administrative Agent or a Bank)
and 8-K) that the Company or any Subsidiary may make to, or file with, the SEC;

 

(d) promptly after the creation or acquisition of any Material Subsidiary, the
name of such Material Subsidiary, a description of its business, its net worth
and the value of its assets; and

 

(e) promptly, such additional information regarding the business, financial or
organizational affairs of the Company or any Subsidiary as the Administrative
Agent, at the request of any Bank, may from time to time request.

 

Documents required to be delivered pursuant to Section 7.01 or subsection
7.02(a), (b) or (c) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company website on the Internet at
the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which the Banks and the Administrative Agent have access (whether a
commercial, third-party website or sponsored by the Administrative Agent);
provided that: (i) the Company shall promptly deliver paper copies of any such
documents specifically requested by the Administrative Agent (and the
Administrative Agent shall forward paper copies thereof to any Bank upon
request) and (ii) the Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent (which shall notify each Bank) of the
posting of any such document and, promptly upon request by the Administrative
Agent, provide to the Administrative Agent by electronic mail an electronic
version (i.e., a soft copy) of any such document specifically requested by the
Administrative Agent. Notwithstanding anything contained herein, in every
instance the Company shall be required to provide a paper copy of each
Compliance Certificate required by subsection 7.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Bank shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

7.03 Notices. The Company shall promptly notify the Administrative Agent (which
shall promptly notify each Bank):

 

(a) upon any Responsible Officer becoming aware of the occurrence of any Default
or Event of Default;

 

52



--------------------------------------------------------------------------------

(b) upon any Responsible Officer becoming aware of any matter (including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Company or any Specified Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Specified Subsidiary, including pursuant to any applicable Environmental Laws)
that has resulted or could reasonably be expected to result in a Material
Adverse Effect;

 

(c) upon any Responsible Officer becoming aware of the occurrence of any ERISA
Event (but in no event more than 10 days after such ERISA Event), and deliver to
the Administrative Agent and each Bank a copy of any notice with respect to such
ERISA Event that is filed with a Governmental Authority and any notice delivered
by a Governmental Authority to the Company or any ERISA Affiliate with respect
to such ERISA Event; and

 

(d) promptly after the president, chief financial officer, chief executive
officer, treasurer or general counsel of the Company obtains knowledge thereof,
notice of any change in the S&P Rating or the Moody’s Rating.

 

Each notice under this Section 7.03 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any affected Subsidiary proposes
to take with respect thereto and at what time. Each notice under subsection
7.03(a) shall describe the provisions of this Agreement or other Loan Document
that have been breached or violated.

 

7.04 Preservation of Existence, Etc. The Company shall, and shall cause each
Specified Subsidiary to:

 

(a) preserve and maintain in full force and effect its existence and good
standing under the laws of its state or jurisdiction of organization except as
otherwise permitted by this Agreement;

 

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business except in connection with
transactions permitted by Section 8.03 and sales of assets permitted by Section
8.02 and except for any of the foregoing the expiration or termination of which
could not reasonably be expected to have a Material Adverse Effect;

 

(c) use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill; and

 

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

7.05 Maintenance of Property. The Company shall maintain, and shall cause each
Subsidiary to maintain, and preserve all its material property which is used in
its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to so maintain or preserve could not
reasonably be expected to have a Material Adverse Effect.

 

7.06 Insurance. The Company shall maintain, and shall cause each Specified
Subsidiary to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons; provided that the
Company and its Specified Subsidiaries may self-insure against such risks and in
such amounts as is usually self-insured by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company and its Specified Subsidiaries operate.

 

7.07 Payment of Taxes. The Company shall, and shall cause each Specified
Subsidiary to, pay and discharge as the same shall become due and payable, all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by the Company or such Specified Subsidiary.

 

7.08 Compliance with Laws. The Company shall comply, and shall cause each
Subsidiary to comply, with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business, except where the failure to so
comply could not reasonably be expected to cause a Material Adverse Effect.

 

7.09 Compliance with ERISA. The Company shall, and shall cause each of its ERISA
Affiliates to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code.

 

7.10 Inspection of Property and Books and Records. The Company shall maintain
and shall cause each Subsidiary to maintain proper books of record and account,
in which full, true and correct entries sufficient to prepare financial
statements in conformity with GAAP, or applicable accounting procedures related
to Foreign Subsidiaries, consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Company and
such Subsidiary. The Company shall permit, and shall cause each Specified
Subsidiary to permit, representatives and independent contractors of the
Administrative Agent and representatives of any Bank to visit and inspect any of
their respective properties, to examine their respective organizational,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss their respective affairs, finances and accounts with their
respective directors, officers, and, in the presence of the Company if the
Company shall so request, independent public accountants, all at the expense of
such Bank or, if applicable, the Administrative Agent (or at the expense of the
Company if (a) an Event of Default exists or (b) in the case of the
Administrative Agent, the Required Banks have requested such visit, inspection,
examination, copying or discussion) and at such reasonable times during normal

 

54



--------------------------------------------------------------------------------

business hours, upon reasonable advance notice to the Company and on only one
occasion during any fiscal year; provided that when an Event of Default exists,
the Administrative Agent or any Bank may do any of the foregoing at the expense
of the Company at any time during normal business hours, as often as may be
reasonably desired and without advance notice.

 

7.11 Environmental Laws. The Company shall, and shall cause each Subsidiary to,
conduct its operations and keep and maintain its property in compliance with all
Environmental Laws, except where the failure to do so or to so comply could not
reasonably be expected to have a Material Adverse Effect.

 

7.12 Use of Proceeds. The Company shall (a) use the proceeds of the Loans for
(i) working capital, capital expenditures, commercial paper back-up and other
lawful corporate purposes and (ii) to repay and refinance outstanding
indebtedness of the Company under the Existing Credit Agreement and (b) not
permit Margin Stock to constitute 25% or more of the value of the assets of the
Company and its Subsidiaries which are subject to any limitation on sale or
pledge, or any similar restriction, hereunder.

 

7.13 Guaranty. The Company shall cause each Domestic Subsidiary that is a
Material Subsidiary to at all times guaranty the Obligations pursuant to the
Guaranty; without limiting the foregoing, promptly upon the creation or
acquisition of any Domestic Subsidiary that is a Material Subsidiary, or any
Domestic Subsidiary becoming a Material Subsidiary as a result of a change in
its assets or revenues compared to the assets or revenues of the Company and its
Domestic Subsidiaries as a whole, cause such Material Subsidiary to execute and
deliver to the Administrative Agent a counterpart of the Guaranty, together with
such other documents as the Administrative Agent may reasonably request
(including documents of the types described in subsections 5.01(b), (c) and
(d)).

 

ARTICLE VIII

 

NEGATIVE AND FINANCIAL COVENANTS

 

So long as any Bank shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid, unless the Required Banks waive compliance in
writing:

 

8.01 Limitation on Liens. The Company shall not, and shall not permit any
Specified Subsidiary to, directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon or with respect to any part of its property,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):

 

(a) any Lien existing on property of the Company or any Specified Subsidiary on
the Closing Date and set forth in Schedule 8.01 securing Indebtedness
outstanding on such date;

 

(b) any Lien created under any Loan Document;

 

(c) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 7.07; provided that no notice of
lien has been filed or recorded under the Code;

 

55



--------------------------------------------------------------------------------

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent for more than 90 days or remain payable without penalty
or which are being contested in good faith and by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;

 

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

(f) Liens on the property of the Company or any Specified Subsidiary securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business and treating
as non-delinquent any delinquency which is being contested in good faith and by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(g) Liens consisting of judgment or judicial attachment liens with respect to
judgments that do not constitute an Event of Default and in the aggregate do not
exceed $10,000,000;

 

(h) easements, rights-of-way, restrictions and other similar encumbrances which,
in the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the businesses of the Company and its Specified
Subsidiaries;

 

(i) Liens on assets of any Specified Subsidiary which becomes a Subsidiary after
the date of this Agreement; provided that such Liens existed at the time such
Person became a Subsidiary and were not created in anticipation thereof;

 

(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Company or any Specified
Subsidiary to provide collateral to the depository institution;

 

(k) Liens securing reimbursement obligations incurred in the ordinary course of
business for letters of credit, which Liens encumber only goods, or documents of
title covering goods, which are purchased in transactions for which such letters
of credit are issued;

 

(l) Liens securing obligations in respect of Capital Leases or operating leases
(including leases giving rise to Synthetic Lease Obligations) on assets subject
to such leases, provided that, in the case of Capital Leases and leases giving
rise to Synthetic Lease Obligations, such leases are otherwise permitted
hereunder;

 

56



--------------------------------------------------------------------------------

(m) any Lien on property existing at the time of acquisition of such property by
the Company or a Specified Subsidiary, or Liens to secure the payment of all or
part of the purchase price of property upon the acquisition of property by the
Company or a Specified Subsidiary or to secure any Indebtedness incurred or
guaranteed prior to, at the time of, or within 90 days after, the later of the
date of acquisition of such property and the date such property is placed in
service, for the purpose of financing all or any part of the purchase price
thereof, or Liens to secure any Indebtedness incurred or guaranteed for the
purpose of financing the cost to the Company or a Specified Subsidiary of
improvements to such acquired property; provided, in each case, that (i) no such
Lien shall at any time encumber any property other than the property financed by
such Indebtedness and the proceeds thereof and (ii) the Indebtedness secured
thereby shall not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

 

(n) any extension, renewal or substitution of or for any of the foregoing Liens;
provided that (i) the Indebtedness or other obligation or liability secured by
the applicable Lien shall not exceed the Indebtedness or other obligation or
liability existing immediately prior to such extension, renewal or substitution
and (ii) the Lien securing such Indebtedness or other obligation or liability
shall be limited to the property which, immediately prior to such extension,
renewal or substitution, secured such Indebtedness or other obligation or
liability;

 

(o) Liens arising in connection with Securitization Transactions to the extent
permitted hereunder; and

 

(p) other Liens (in addition to those described above) securing Indebtedness or
other obligations not at any time exceeding an amount equal to $35,000,000.

 

8.02 Disposition of Assets. The Company shall not, and shall not permit any
Subsidiary to, directly or indirectly, sell, assign, lease, convey, transfer or
otherwise dispose of (collectively, a “Disposition”) (whether in one or a series
of transactions) any property (including accounts and notes receivable, with or
without recourse, and the sale of the stock or other equity interests of any
Subsidiary) or enter into any agreement to do any of the foregoing, except:

 

(a) Dispositions of inventory, or used, worn-out, obsolete or surplus equipment
and other assets, all in the ordinary course of business;

 

(b) Dispositions of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;

 

(c) Dispositions of assets received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

 

(d) Dispositions of assets between and among the Company and its Wholly-Owned
Subsidiaries and the Disposition of assets from any other Subsidiary to the
Company or a Wholly-Owned Subsidiary of the Company; provided that at the time
of any such Disposition, no Default or Event of Default shall exist or shall
result after giving effect to such Disposition;

 

57



--------------------------------------------------------------------------------

(e) Dispositions of accounts receivable, lease receivables and other rights to
payment, and assets related thereto, in connection with Securitization
Transactions;

 

(f) grants of non-exclusive licenses in intellectual property; and

 

(g) Dispositions not otherwise permitted hereunder which are made for fair
market value; provided that (i) at the time of any such Disposition, no Default
or Event of Default shall exist or shall result after giving effect to such
Disposition and (ii) the aggregate consideration for all assets sold or
otherwise disposed of by the Company and its Subsidiaries, together, shall not
exceed (x) in any fiscal year 15% of Consolidated Total Assets as of the
beginning of such fiscal year or (y) during the term of this Agreement, 35% of
Consolidated Total Assets as of the fiscal quarter most recently ended prior to
the Closing Date.

 

8.03 Consolidations and Mergers. The Company shall not, and shall not permit any
Specified Subsidiary to, merge with or consolidate into any Person, except:

 

(a) the Company or any Specified Subsidiary may merge with or consolidate into
any Person, provided that (i) at the time of such merger or consolidation, no
Default or Event of Default shall exist or result after giving effect to the
consummation of such merger or consolidation, (ii) if such transaction involves
the Company, the Company shall be the continuing or surviving corporation, (iii)
subject to the last paragraph of this Section 8.03, if such transaction involves
a Wholly-Owned Subsidiary (and does not involve the Company), a Wholly-Owned
Subsidiary shall be the continuing or surviving Person and (iv) subject to the
last paragraph of this Section 8.03, if such transaction involves a Specified
Subsidiary (and does not involve the Company or a Wholly-Owned Subsidiary), a
Specified Subsidiary shall be the continuing or surviving Person;

 

(b) any Specified Subsidiary may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise), to the Company or another
Wholly-Owned Subsidiary or as otherwise permitted by Section 8.02.

 

In addition, any Disposition which would be permitted by Section 8.02 may also
be accomplished via a merger or consolidation of a Specified Subsidiary and such
merger or consolidation shall be permitted pursuant to this Section 8.03.

 

8.04 Hostile Acquisitions; Foreign Investments. The Company shall not, and shall
not permit any Subsidiary to, (a) make any Acquisition of any Person that has
not been approved by the board of directors or similar governing body of such
Person; (b) not commit, or otherwise make take steps, to make any Acquisition of
any Person if the board of directors or similar governing body of such Person
has announced that it will, or commenced litigation to, oppose such acquisition;
or (c) except for extensions of credit arising from the sale of goods or
services in the ordinary course of business consistent with past practice and
securities received in connection with the bankruptcy or reorganization of
suppliers and customers, (i) purchase or acquire, or make any commitment
therefor, any capital stock, equity interest or any similar obligations or other
securities of, or any interest in, any Person (including any Subsidiary)

 

58



--------------------------------------------------------------------------------

organized under the laws of any jurisdiction other than, or which is conducting
substantially all of its business outside of, the United States or any state
thereof (each a “Foreign Person”) or (ii) make or commit to make any advance,
loan, extension of credit or capital contribution to, or any other investment
in, any Foreign Person, to the extent that the aggregate amount of consideration
(excluding any common stock of the Company) paid in connection with purchases
and acquisitions described in clause (c)(i) plus the aggregate amount of
investments described in clause (c)(ii) exceeds $250,000,000.

 

8.05 Limitation on Specified Subsidiary Indebtedness. The Company shall not
permit any Specified Subsidiary to create, incur, assume, suffer to exist or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except:

 

(a) Indebtedness consisting of Contingent Obligations permitted pursuant to
subsection 8.07(a), (b), (c), (e) or (f);

 

(b) Indebtedness existing on the Closing Date and set forth on Schedule 8.05;

 

(c) Indebtedness owed to the Company or another Specified Subsidiary (subject to
the limitations in subsection 8.04(b);

 

(d) Securitization Obligations to the extent permitted by Section 8.10; and

 

(e) other Indebtedness (in addition to Indebtedness permitted by the other
subsections of this Section 8.05) so long as (x) no Default or Event of Default
shall have occurred or be continuing both before and after giving effect to the
incurrence of any such Indebtedness and (y) the aggregate outstanding principal
amount of such other Indebtedness does not at any time exceed 10% of
Consolidated Net Worth as of the last day of the most recently ended fiscal
quarter.

 

8.06 Transactions with Affiliates. The Company shall not, and shall not permit
any Specified Subsidiary to, enter into any transaction with any Affiliate of
the Company (other than a Specified Subsidiary), except upon fair and reasonable
terms no less favorable to the Company or such Specified Subsidiary than would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate
of the Company or such Specified Subsidiary.

 

8.07 Contingent Obligations. The Company shall not, and shall not permit any
Specified Subsidiary to, create, incur, assume or suffer to exist any Contingent
Obligations except:

 

(a) endorsements for collection or deposit in the ordinary course of business;

 

(b) Contingent Obligations of the Company and its Specified Subsidiaries
existing as of the Closing Date and listed in Schedule 8.07;

 

(c) Contingent Obligations with respect to Surety Instruments incurred in the
ordinary course of business;

 

59



--------------------------------------------------------------------------------

(d) in addition to other Contingent Obligations permitted hereunder, Contingent
Obligations which do not exceed $35,000,000 in the aggregate at any one time
outstanding;

 

(e) Guaranty Obligations of the Company or any Specified Subsidiary with respect
to any Indebtedness or other obligations of any of its Subsidiaries; and

 

(f) obligations under the Guaranty.

 

8.08 ERISA. The Company shall not, and shall not permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan which has resulted or
could reasonably expected to result in liability of the Company in an aggregate
amount in excess of $10,000,000; or (b) engage in a transaction that could be
reasonably expected to be subject to Section 4069 or 4212(c) of ERISA.

 

8.09 Limitation on Dividends and Stock Redemptions. At any time that the S&P
Rating is lower than BBB- or the Moody’s Rating is lower than Baa3, the Company
shall not, nor shall it permit any Subsidiary to, declare or pay any dividends
on its capital stock (other than dividends payable in its own capital stock) or
redeem, repurchase or otherwise acquire or retire any of its capital stock at
any time outstanding (or any warrant, option or other right in respect thereof),
except (i) any Subsidiary may declare and pay dividends to the Company or to a
Wholly-Owned Subsidiary; (ii) any Subsidiary may repurchase its capital stock;
(iii) the Company may purchase shares of its capital stock pursuant to the
requirements of its employee benefit plans; and (iv) the Company may declare and
pay other cash dividends and repurchase its outstanding capital stock (or
warrants, options or other rights in respect thereof) in an aggregate amount not
exceeding in any fiscal year the sum of (x) the Specified Amount (as defined
below) plus (y) the excess of the Specified Amount for the immediately prior
fiscal year over the aggregate amount of cash dividends paid during the
immediately prior fiscal year. For purposes of the foregoing, “Specified Amount”
means $50,000,000 plus, if the Company issues common stock as consideration in
any Acquisition (a “Share Increase Event”), an amount equal to the product of
(A) the number of shares of common stock converted or issued in connection with
such Share Increase Event divided by the total number of shares outstanding
immediately prior to such Share Increase Event multiplied by (B) the Specified
Amount immediately prior to such Share Increase Event (after giving effect to
any prior Share Increase Event).

 

8.10 Off Balance Sheet Transactions. The Company shall not at any time permit
the sum of the (a) all Securitization Obligations of the Company and its
Specified Subsidiaries, (b) all Synthetic Lease Obligations of the Company and
its Specified Subsidiaries and (c) the principal amount of all other obligations
in respect of “off-balance sheet” transactions to exceed 15% of Consolidated
Total Assets at such time.

 

8.11 Financial Covenants.

 

(a) Minimum Interest Coverage Ratio. The Company shall not permit the Interest
Coverage Ratio for any Computation Period to be less than 3.00 to 1.0.

 

(b) Maximum Leverage Ratio. The Company shall not permit the Leverage Ratio as
of the last day of any Computation Period to exceed (a) 3.75 to 1.0 for any
Computation Period ending on the second or third fiscal quarter of any fiscal
year or (b) 3.00 to 1.0 for any Computation Period ending on the first or fourth
fiscal quarter of any fiscal year.

 

60



--------------------------------------------------------------------------------

(c) Minimum Net Worth. The Company shall not at any time permit Consolidated Net
Worth to be less than the sum of (i) $575,000,000 plus (ii) 50% of Consolidated
Net Income earned in each full fiscal quarter ending after the Closing Date
(with no deduction for a net loss in any such fiscal quarter) plus (iii) the
proceeds of any Equity Issuance after the Closing Date (net of the direct costs
of such issuance, such as sales and underwriter’s commissions and legal,
accounting and investment banking fees).

 

8.12 Guarantors. The Company shall not permit more than 25% of the consolidated
assets of the Company and its Domestic Subsidiaries to be owned by, or more than
25% of the consolidated revenues of the Company and its Domestic Subsidiaries
during the most recently ended fiscal quarter to be generated by, Domestic
Subsidiaries which are not Guarantors.

 

8.13 Hedging Agreements. The Company shall not, and shall not permit any
Specified Subsidiary to, enter into any Hedging Agreement except for Hedging
Agreements which hedge against bona fide business risks relating to interest
rates, currency exchange rates or commodity prices (and which are not for
speculation).

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

9.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

 

(a) Non-Payment. The Company fails to pay, (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five days after the
same becomes due, any interest, fee or any other amount payable hereunder or
under any other Loan Document.

 

(b) Representation or Warranty. Any representation or warranty by the Company or
any Specified Subsidiary made or deemed made herein or in any other Loan
Document, or which is contained in any certificate, document or financial or
other statement by the Company, any Subsidiary or any Responsible Officer
furnished at any time under this Agreement or any other Loan Document, is
incorrect in any material respect on or as of the date made or deemed made.

 

(c) Specific Defaults. The Company fails to perform or observe any term,
covenant or agreement (i) contained in Section 8.01 or 8.07 and such failure
continues unremedied for five Business Days after a Responsible Officer has
knowledge thereof or (ii) contained in subsection 7.03(a), Section 7.12 or in
any other provision of Article VIII not referred to above in clause (i).

 

(d) Other Defaults. The Company fails to perform or observe any other term or
covenant contained in this Agreement or any other Loan Document, and such
default shall continue unremedied for a period of 30 days after the date upon
which written notice thereof is given to the Company by the Administrative Agent
or any Bank.

 

61



--------------------------------------------------------------------------------

(e) Cross-Default. The Company or any Specified Subsidiary (i) fails to make any
payment in respect of any Indebtedness or Contingent Obligation having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more $30,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
relevant document on the date of such failure; or (ii) fails to perform or
observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation referred to in the preceding clause (i),
and such failure continues after the applicable grace or notice period, if any,
specified in the relevant document on the date of such failure if the effect of
such failure, event or condition is to cause, or to permit the holder or holders
of such Indebtedness or Contingent Obligation or beneficiary or beneficiaries of
such Indebtedness or Contingent Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be declared to be due and payable prior to its stated maturity,
or such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded.

 

(f) Insolvency; Voluntary Proceedings. The Company or any Specified Subsidiary
(i) ceases or fails to be solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise; (ii)
voluntarily ceases to conduct its business in the ordinary course; (iii)
commences any Insolvency Proceeding with respect to itself; or (iv) takes any
action to effectuate or authorize any of the foregoing.

 

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Company or any Specified Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Company’s or any Specified Subsidiary’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) the Company or any Specified Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Company or any Material Specified Subsidiary acquiesces
in the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business.

 

(h) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of the Company under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $10,000,000; (ii) the aggregate amount of Unfunded Pension
Liability among all Pension Plans at any time exceeds $30,000,000; or (iii) the
Company or any ERISA Affiliate shall fail to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $10,000,000.

 

62



--------------------------------------------------------------------------------

(i) Monetary Judgments. One or more final judgments, final orders, decrees or
arbitration awards is entered against the Company or any Specified Subsidiary
involving in the aggregate a liability (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) as to
any single or related series of transactions, incidents or conditions, of
$30,000,000 or more (determined after allowance for the application of any
insurance proceeds to such judgment or order), and the same shall remain
unsatisfied, unvacated and unstayed pending appeal for a period of 30 days after
the entry thereof.

 

(j) Change of Control. Any Change of Control occurs.

 

(k) Guarantor Defaults. Any Guarantor fails in any material respect to perform
or observe any term, covenant or agreement in the Guaranty; or the Guaranty is
for any reason partially (including with respect to future advances) or wholly
revoked or invalidated, or otherwise ceases to be in full force and effect, with
respect to any Guarantor (other than as a result of a transaction permitted
hereunder); or any Guarantor contests in any manner the validity or
enforceability of the Guaranty or denies that it has any further liability or
obligation thereunder; or any event described at subsection (f) or (g) of this
Section occurs with respect to any Guarantor.

 

9.02 Remedies. If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Banks,

 

(a) declare the commitment of each Bank to make Loans and to issue and
participate in Letters of Credit and the obligation of the Issuing Bank to issue
Letters of Credit to be terminated, whereupon such commitments and obligations
shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and

 

(c) exercise on behalf of itself and the Banks all rights and remedies available
to it and the Banks under the Loan Documents or applicable law;

 

provided that upon the occurrence and during the continuance of any Event of
Default specified in subsection 9.01(f) or (g) with respect to the Company, the
obligation of each Bank to make Loans and the obligation of any Issuing Bank to
issue Letters of Credit shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of the
Administrative Agent or any Bank. In addition, following the occurrence and
during the continuance of an Event of Default, so long as any Letter of Credit
has not been fully drawn and has not been cancelled or expired by its terms,
upon demand by the Administrative Agent or the request of the Required Banks (or
automatically upon the occurrence of any Event of Default specified in
subsection 9.01 (f) or (g)), the Company shall deliver to the Administrative
Agent cash collateral in an amount equal to the aggregate undrawn amount of all
Letters of Credit and any fees which may be payable in connection with drawings
thereon (it being understood that, in determining such amount, no credit shall
be given for any cash collateral to the extent it is

 

63



--------------------------------------------------------------------------------

required to be shared with any Person other than the Agent and the Banks
pursuant to an “equal and ratable” provision in any document). Such funds shall
be promptly applied by the Administrative Agent to reimburse the Issuing Bank
for drafts drawn from time to time under the Letters of Credit. Such funds, if
any, remaining following the payment of all Obligations in full in cash and the
termination or cancellation of all Letters of Credit or the earlier termination
of all Events of Default shall, unless the Administrative Agent is otherwise
directed by a court of competent jurisdiction, be promptly paid over to the
Company.

 

9.03 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

10.01 Appointment and Authorization of Administrative Agent.

 

(a) Each Bank hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Bank or Participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “administrative agent” in this Agreement
and the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

(b) The Issuing Bank shall act on behalf of the Banks with respect to any Letter
of Credit issued by it and the documents associated therewith, and the Issuing
Bank shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article X and in the definition of
“Agent-Related Person” included the Issuing Bank with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the Issuing
Bank.

 

64



--------------------------------------------------------------------------------

10.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

10.03 Liability of Administrative Agent. None of the Agent-Related Persons shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (ii) be
responsible in any manner to any Bank or Participant for any recital, statement,
representation or warranty made by the Company or any Subsidiary or Affiliate of
the Company, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Company or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Bank or Participant to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.

 

10.04 Reliance by Administrative Agent.

 

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Company), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Banks as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by the
Banks against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Required Banks (or such greater number of Banks as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Banks.

 

(b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Bank that has executed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.

 

65



--------------------------------------------------------------------------------

10.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Banks, unless the
Administrative Agent shall have received written notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. The Administrative Agent
will notify the Banks of its receipt of any such notice. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Required Banks in accordance with Article IX; provided
that unless and until the Administrative Agent has received any such request,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Banks.

 

10.06 Credit Decision; Disclosure of Information by Administrative Agent. Each
Bank acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Company and its Subsidiaries, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Bank as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Bank represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries, and all applicable Bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Company
hereunder. Each Bank also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company.
Except for notices, reports and other documents expressly herein required to be
furnished to the Banks by the Administrative Agent, the Administrative Agent
shall not have any duty or responsibility to provide any Bank with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of the Company which may come
into the possession of any of the Agent-Related Persons.

 

10.07 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Banks shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Company and without limiting the obligation of the Company to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities; provided that no Bank shall be liable for the payment
to the Agent-Related Persons of any portion of such Indemnified

 

66



--------------------------------------------------------------------------------

Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Person’s gross
negligence or willful misconduct; provided that no action taken in accordance
with the directions of the Required Banks shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Bank shall reimburse the Administrative Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Company. The undertaking in
this Section 10.07 shall survive termination of the Commitments, the payment of
all other Obligations and the resignation or replacement of the Administrative
Agent.

 

10.08 Administrative Agent in Individual Capacity. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Company and its Subsidiaries and Affiliates as though Bank of America were not
the Administrative Agent, the Issuing Bank or the Swing Line Bank hereunder and
without notice to or consent of the Banks. The Banks acknowledge that, pursuant
to such activities, Bank of America or its Affiliates may receive information
regarding the Company or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Bank
of America shall have the same rights and powers under this Agreement as any
other Bank and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms “Bank” and “Banks” include Bank of America
in its individual capacity.

 

10.09 Successor Administrative Agent. The Administrative Agent may, and at the
request of the Required Banks shall, resign as Administrative Agent upon 30
days’ notice to the Banks and the Company; provided that any such resignation by
Bank of America shall also constitute its resignation as Issuing Bank and Swing
Line Bank. If the Administrative Agent resigns under this Agreement, the
Required Banks shall appoint from among the Banks a successor administrative
agent for the Banks which successor administrative agent shall be approved by
the Company at all times other than during the existence of an Event of Default
(such approval not to be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Banks and the Company, a successor administrative agent from
among the Banks. Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, Issuing Bank and Swing Line Bank, and the terms
“Administrative Agent,” “Issuing Bank” and “Swing Line Bank” shall mean such
successor administrative agent, Letter of Credit issuer and swing line lender,
the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated and the retiring Issuing Bank’s and
Swing Line Bank’s rights, powers and duties as such shall be terminated, without
any other or further act or deed on

 

67



--------------------------------------------------------------------------------

the part of such retiring Issuing Bank or Swing Line Bank or any other Bank,
other than the obligation of the successor Issuing Bank to issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or to make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article X and Sections 11.04 and 11.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Banks shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Banks appoint a successor
administrative agent as provided for above.

 

10.10 Tax Forms. (a) (i) Each Bank that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Bank”) shall deliver
to the Administrative Agent and the Company, prior to receipt of any payment
subject to withholding under the Code (or upon accepting an assignment of an
interest herein), two duly signed completed copies of either IRS Form W-8BEN or
any successor thereto (relating to such Foreign Bank and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Bank by the Company pursuant to this Agreement) or IRS Form W-8ECI
or any successor thereto (relating to all payments to be made to such Foreign
Bank by the Company pursuant to this Agreement) or such other evidence
satisfactory to the Company and the Administrative Agent that such Foreign Bank
is entitled to an exemption from, or reduction of, U.S. withholding tax,
including any exemption pursuant to Section 881(c) of the Code. Thereafter and
from time to time, each such Foreign Bank shall (A) promptly submit to the
Administrative Agent and the Company such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Company and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Bank by the Company pursuant
to this Agreement, (B) promptly notify the Administrative Agent and the Company
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Bank, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable laws that the Company make any deduction or
withholding for taxes from amounts payable to such Foreign Bank.

 

(ii) Each Foreign Bank, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such Bank
under any of the Loan Documents (for example, in the case of a typical
participation by such Bank), shall deliver to the Administrative Agent and the
Company on the date when such Foreign Bank ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the reasonable determination of the Administrative
Agent or the Company, (A) two duly signed completed copies of the forms or
statements required to be provided by such Bank as set

 

68



--------------------------------------------------------------------------------

forth above, to establish the portion of any such sums paid or payable with
respect to which such Bank acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Bank chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Bank is not acting for its own
account with respect to a portion of any such sums payable to such Bank.

 

(iii) The Company shall not be required to pay any additional amount to any
Foreign Bank under Section 4.01 (i) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Bank transmits with an IRS Form W-8IMY pursuant to this
subsection 10.10(a) or (ii) if such Bank shall have failed to satisfy the
foregoing provisions of this subsection 10.10(a); provided that if such Bank
shall have satisfied the requirement of this subsection 10.10(a) on the date
such Bank became a Bank or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this subsection 10.10(a)
shall relieve the Company of its obligation to pay any amounts pursuant to
Section 4.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Bank is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Bank or other Person for the
account of which such Bank receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Company is not required to pay additional
amounts under this subsection 10.10(a).

 

(b) Upon the request of the Administrative Agent, each Bank that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent and the Company two duly signed completed
copies of IRS Form W-9. If such Bank fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Bank an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.

 

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Bank, such Bank shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Banks under
this Section shall survive the termination of the combined Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

 

69



--------------------------------------------------------------------------------

10.11 Guaranty Matters. The Administrative Agent shall, and the Banks
irrevocably authorize the Administrative Agent to, release any Person which is a
Guarantor from its obligations under any Guaranty if such Person ceases to be a
Specified Subsidiary as a result of a transaction permitted hereunder (including
any release upon the request of the Company so long as, after giving effect
thereto, no Default or Event of Default exists and the Company has provided
written confirmation that it will be in compliance with Section 8.12). Upon
request by the Administrative Agent at any time, the Required Banks will confirm
in writing the Administrative Agent’s authority to release any Person from its
obligations under the Guaranty.

 

10.12 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or similar proceeding relative to the
Company, the Administrative Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Banks and the Administrative Agent
and their respective agents and counsel and all other amounts due the Banks and
the Administrative Agent under Sections 2.12, 3.07 and 11.04) allowed in such
judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

 

10.13 Other Agents. None of the Banks identified on the cover page or the
signature pages of this Agreement or otherwise herein, or in any amendment
hereof or other document related hereto, as being a “Co-Documentation Agent”
(collectively the “Other Agents”) shall have any right, power, obligation,
liability, responsibility or duty under this Agreement in such

 

70



--------------------------------------------------------------------------------

capacity other than those applicable to all Banks. Without limiting the
foregoing, none of the Banks or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Bank. Each Bank acknowledges
that it has not relied, and will not rely, on any of the Banks or other Persons
so identified in deciding to enter into this Agreement or in taking or not
taking action hereunder. Each Bank acknowledges that it has not relied, and will
not rely, on any of the Other Agents in deciding to enter into this Agreement or
in taking or not taking any action hereunder or pursuant hereto.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by the Company shall be effective unless the same shall be in writing
and signed by the Required Banks (or by the Administrative Agent at the written
request of the Required Banks) and the Company and acknowledged by the
Administrative Agent, and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that (a) no such waiver, amendment, or consent shall, unless in writing
and signed by the Company and each Bank affected thereby and acknowledged by the
Administrative Agent, (i) increase or extend any Commitment (or reinstate any
Commitment terminated pursuant to Section 9.02); (ii) postpone or delay any date
for any scheduled payment of principal, interest (other than default interest),
fees or other amounts due hereunder or under any other Loan Document; or (iii)
reduce the principal of, or the rate of interest specified herein on any Loan,
or (subject to the proviso in clause (c) below) any fee or other amount payable
hereunder or under any other Loan Document; (b) no such waiver or amendment
shall, unless in writing and signed by all Banks and the Company and
acknowledged by the Administrative Agent, (i) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans which is
required for the Banks or any of them to take any action hereunder; (ii) release
any Guarantor (other than to the extent permitted by Section 10.11) or (iii)
amend this Section 11.01 or Section 2.16, or any provision herein providing for
consent or other action by all Banks; and (c) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent, the Issuing
Bank or the Swing Line Bank in addition to the Required Banks or all the Banks,
as the case may be, affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swing Line Bank, respectively, under this Agreement or any
other Loan Document; provided that the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto.

 

11.02 Notices.

 

(a) All notices, requests, consents, approvals, waivers and other communications
shall be in writing (including, unless the context expressly otherwise provides,
by facsimile transmission, provided that any matter transmitted by the Company
by facsimile (i) shall be immediately confirmed by a telephone call to the
recipient at the number specified on Schedule 11.02, and (ii) shall be followed
promptly by delivery of a hard copy original thereof) and mailed, faxed or
delivered, to the address or facsimile number specified for notices on Schedule
11.02; or, as directed to the Company or the Administrative Agent, to such other

 

71



--------------------------------------------------------------------------------

address as shall be designated by such party in a written notice to the other
parties, and as directed to any other party, at such other address as shall be
designated by such party in a written notice to the Company and the
Administrative Agent.

 

(b) All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery; except that notices pursuant
to Article II or X to the Administrative Agent shall not be effective until
actually received by the Administrative Agent.

 

(c) Any agreement of the Administrative Agent and the Banks herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Company. The Administrative Agent and the Banks shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Company to give such notice and the Administrative Agent and
the Banks shall not have any liability to the Company or other Person on account
of any action taken or not taken by the Administrative Agent or the Banks in
reliance upon such telephonic or facsimile notice. The obligation of the Company
to repay the Loans shall not be affected in any way or to any extent by any
failure by the Administrative Agent and the Banks to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Banks of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Banks to be contained
in the telephonic or facsimile notice.

 

11.03 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

11.04 Costs and Expenses. The Company shall:

 

(a) whether or not the transactions contemplated hereby are consummated, pay or
reimburse the Administrative Agent promptly after demand for all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the development, preparation, execution and delivery of this
Agreement and the other Loan Documents and the syndication, sale and/or
assignment by Bank of America and the Arranger of the Loans, Commitments and
interests of Bank of America (and its affiliates) hereunder, together with any
amendment, supplement, waiver or modification to (in each case, whether or not
consummated) this Agreement, any Loan Document and any other documents prepared
in connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including Attorney Costs incurred by the
Administrative Agent with respect thereto; and

 

(b) pay or reimburse the Administrative Agent, the Arranger and each Bank
promptly after demand for all reasonable out-of-pocket costs and expenses
(including Attorney Costs) incurred by them in connection with the exercise,
enforcement, attempted enforcement, or

 

72



--------------------------------------------------------------------------------

preservation of any rights or remedies under this Agreement or any other Loan
Document during the existence of any Default or Event of Default or after
acceleration of the Loans (including in connection with any “workout” or
restructuring regarding the Loans, and including in any Insolvency Proceeding or
appellate proceeding).

 

11.05 Company Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Company shall indemnify, defend and hold the
Administrative Agent -Related Persons, and each Bank and each of its respective
officers, directors, employees, agents and attorneys-in-fact (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of the
Administrative Agent or replacement of any Bank) be imposed on, incurred by or
asserted against any such Indemnified Person in any way relating to or arising
out of this Agreement or any Loan Document, or the transactions contemplated
hereby, or any action taken or omitted by any such Indemnified Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement or the Loans
or the use of the proceeds thereof, or related to any Offshore Currency
transactions entered into in connection herewith, whether or not any Indemnified
Person is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that the Company shall have no obligation hereunder to
any Indemnified Person with respect to (a) items of the types described in
subsection 11.04(a) for which the Company is obligated to indemnify only Bank of
America and its affiliates (including the Arranger) or (b) Indemnified
Liabilities to the extent resulting from the gross negligence or willful
misconduct of such Indemnified Person, from the breach by such Indemnified
Person of Section 11.09 or from disputes among the Banks. The agreements in this
Section 11.05 shall survive payment of all other Obligations. No Indemnified
Person shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnified Person have any liability for any indirect, consequential,
special or punitive damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). All amounts due under this Section
11.05 shall be payable within ten Business Days after demand therefor. The
agreements in this Section shall survive the resignation of the Administrative
Agent, the replacement of any Bank, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

11.06 Payments Set Aside. To the extent that the Company makes a payment to the
Administrative Agent or the Banks, or the Administrative Agent or the Banks
exercise their right of set-off, and such payment or the proceeds of such
set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Bank in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Bank
severally agrees to pay to the Administrative Agent upon demand its pro rata
share of any amount so recovered from or repaid by the Administrative Agent.

 

73



--------------------------------------------------------------------------------

11.07 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

11.08 Assignments, Participations, etc.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Bank and no Bank may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnified
Persons) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b) Any Bank may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Bank’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Bank or an Affiliate
of a Bank or an Approved Fund (as defined in subsection (g) of this Section)
with respect to a Bank, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date, shall not be
less than $10,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(which consents shall not be unreasonably withheld or delayed); (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Bank’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of Swing Line Loans; (iii) any assignment of a
Commitment must be approved by the Administrative Agent, the Issuing Bank, the
Swing Line Bank and, so long as no Event of Default has occurred and is
continuing, the Company (which consents shall not be unreasonably withheld or
delayed) unless the Person that is the proposed assignee is itself a Bank
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and (iv) the parties to each assignment shall execute and deliver to
the Administrative Agent an

 

74



--------------------------------------------------------------------------------

Assignment and Acceptance, together with a processing and recordation fee of
$3,500. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Bank
under this Agreement, and the assigning Bank thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto but shall continue to
be entitled to the benefits of Sections 4.01, 4.03, 4.04, 11.04 and 11.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Company (at its expense) shall execute and
deliver a Note to the assignee Bank. Any assignment or transfer by a Bank of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at the Payment Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Bank pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Company, the Administrative Agent and the Banks may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company at any
reasonable time and from time to time upon reasonable prior notice, and the
Administrative Agent will provide a copy of the Register to the Company upon the
Company’s reasonable request. In addition, at any time that a request for a
consent for a material or other substantive change to the Loan Documents is
pending, any Bank wishing to consult with other Banks in connection therewith
may request and receive from the Administrative Agent a copy of the Register.

 

(d) Any Bank may at any time, without the consent of, or notice to, the Company
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Bank’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in clause (a) of Section 11.01 that directly
affects such Participant. Subject to subsection (e) of this Section, the

 

75



--------------------------------------------------------------------------------

Company agrees that each Participant shall be entitled to the benefits of
Sections 4.01, 4.03 and 4.04 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.10 as though it were a Bank, provided such Participant
agrees to be subject to Sections 2.16 and 11.09 as though it were a Bank. A
Participant shall not be entitled to receive any greater payment under Section
4.01 or 4.03 than the applicable Bank would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Company’s prior written
consent. A Participant that would be a Foreign Bank if it were a Bank shall not
be entitled to the benefits of Section 4.01 unless the Company is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Company, to comply with Section 10.10 as though it were a Bank.

 

(e) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

 

(f) As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Issuing Bank and the Swing Line Bank, and
(ii) unless an Event of Default has occurred and is continuing, the Company
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Company
or any of the Company’s Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

(g) Notwithstanding anything to the contrary contained herein, any Bank (a
“Granting Bank”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Bank to the Administrative
Agent and the Company (an “SPC”) the option to provide all or any part of any
Revolving Loan that such Granting Bank would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Revolving Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Revolving Loan, the Granting Bank shall be obligated to make such Revolving Loan
pursuant to the terms hereof or, if it fails to do so, to make such payment to
the Administrative Agent as is required under subsection 2.15(a). Each party
hereto hereby agrees that (i) neither the grant to any SPC

 

76



--------------------------------------------------------------------------------

nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Company under this
Agreement (including its obligations under Section 4.03), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Bank would be liable, and (iii) the Granting Bank shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the Bank of record hereunder. The
making of a Revolving Loan by an SPC hereunder shall utilize the Commitment of
the Granting Bank to the same extent, and as if, such Revolving Loan were made
by such Granting Bank. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Revolving Loan to the Granting Bank and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Revolving Loans to any rating agency, commercial paper dealer or
provider of any surety or guarantee or credit or liquidity enhancement to such
SPC.

 

11.09 Confidentiality. Each Bank agrees to take and to cause its Affiliates to
take normal and reasonable precautions and exercise due care to maintain the
confidentiality of all information provided to it by the Company or any
Subsidiary, or by the Administrative Agent on the Company’s or such Subsidiary’s
behalf, under this Agreement or any other Loan Document, and neither it nor any
of its Affiliates shall use or disclose any such information other than in
connection with matters directly relating to or in enforcement of this Agreement
and the other Loan Documents or in connection with other business now or
hereafter existing or contemplated with the Company or any Subsidiary; except to
the extent such information (a) was or becomes generally available to the public
other than as a result of disclosure by such Bank or an Affiliate thereof, or
(b) was or becomes available on a non-confidential basis from a source other
than the Company or a Subsidiary, provided that such source is not bound by a
confidentiality agreement with the Company known to such Bank; provided that any
Bank may disclose such information (i) at the request or pursuant to any
requirement of any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) to which
such Bank is subject or in connection with an examination of such Bank by any
such authority; (ii) pursuant to subpoena or other court process; (iii) when
required to do so in accordance with the provisions of any applicable
Requirement of Law; (iv) to the extent reasonably required in connection with
any litigation or proceeding to which the Administrative Agent, any Bank or
their respective Affiliates may be party; (v) to the extent reasonably required
in connection with the exercise of any remedy hereunder or under any other Loan
Document; (vi) to such Bank’s independent auditors and other professional
advisors; (vii) to any Participant or Assignee, actual or potential, provided
that such Person agrees in writing to keep such information confidential to the
same extent required of the Banks hereunder; (viii) as to any Bank or its
Affiliate, as expressly permitted under the terms of any other document or
agreement regarding confidentiality to which the Company or any Subsidiary is
party with such Bank or such Affiliate; and (ix) subject to the restrictions
above, to its Affiliates, provided that any such

 

77



--------------------------------------------------------------------------------

Affiliate agrees in writing to keep such information confidential to the extent
required hereunder. Each Bank will, so long as not prohibited from doing so by
any Requirement of Law, notify the Company of any request for information of the
type referred to in clause (ii), (iii) or (iv) above prior to disclosing such
information so that the Company may seek appropriate relief from any applicable
court or other Governmental Authority.

 

11.10 Set-off. In addition to any rights and remedies of the Banks provided by
law, if an Event of Default exists or the Loans have been accelerated, each Bank
is authorized at any time and from time to time, without prior notice to the
Company, any such notice being waived by the Company to the fullest extent
permitted by law to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Bank to or for the credit or the account
of the Company against any and all Obligations owing to such Bank, now or
hereafter existing, irrespective of whether or not the Administrative Agent or
such Bank shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured. Each Bank agrees
promptly to notify the Company and the Administrative Agent after any such
set-off and application made by such Bank; provided that the failure to give
such notice shall not affect the validity of such set-off and application.

 

11.11 Notification of Addresses, Lending Offices, Etc. Each Bank shall notify
the Administrative Agent and the Company in writing of any changes in the
address to which notices to the Bank should be directed, of addresses of any
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

 

11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

 

11.13 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Company, the Banks, the
Administrative Agent and the Agent-Related Persons, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.

 

11.14 Governing Law and Jurisdiction.

 

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF ILLINOIS; PROVIDED THAT THE
ADMINISTRATIVE AGENT AND THE BANKS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS OR OF THE
UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
THE

 

78



--------------------------------------------------------------------------------

BANKS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
THE BANKS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE
COMPANY, THE ADMINISTRATIVE AGENT AND THE BANKS EACH WAIVE PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY ILLINOIS LAW.

 

11.15 Waiver of Jury Trial. THE COMPANY, THE BANKS AND THE ADMINISTRATIVE AGENT
EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER
WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE COMPANY, THE
BANKS AND THE ADMINISTRATIVE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION 11.15 AS TO ANY ACTION, COUNTERCLAIM
OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY
OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

11.16 Judgment. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Administrative Agent hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent in the Agreement Currency, the
Company agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement currency so

 

79



--------------------------------------------------------------------------------

purchased is greater than the sum originally due to the Administrative Agent in
such currency, the Administrative Agent agrees to return the amount of any
excess to the Company (or to any other Person who may be entitled thereto under
applicable law).

 

11.17 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the Company, the Banks and
the Administrative Agent, and supersedes all prior or contemporaneous agreements
and understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

 

11.18 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Bank, regardless of any investigation made by the
Administrative Agent or any Bank or on their behalf and notwithstanding that the
Administrative Agent or any Bank may have had notice or knowledge of any Default
or Event of Default at the time of any Credit Extension, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

 

11.19 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Bank shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Bank exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.20 Waiver of Notice Requirement under Existing Credit Agreement. The Banks,
which constitute “Required Banks” under and as defined in the Existing Credit
Agreement, hereby waive the requirement for five Business Days’ prior notice of
termination of the “Commitments” (as defined in the Existing Credit Agreement)
set forth in Section 2.08 of the Existing Credit Agreement and agree that such
“Commitments” shall terminate on the Closing Date.

 

11.21 USA PATRIOT Act Notice. Each Bank and the Administrative Agent (for itself
and not on behalf of any Bank) hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Bank or the
Administrative Agent, as applicable, to identify the Company in accordance with
the Act.

 

[signature pages follow]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Chicago, Illinois by their proper and duly authorized
officers as of the day and year first above written.

 

BRIGGS & STRATTON CORPORATION

By:  

/S/ CARITA R. TWINEM

Name:   Carita R. Twinem Title:   Treasurer

 

 

BANK OF AMERICA, N.A., as Administrative Agent, Issuing Bank, Swing Line Bank
and a Bank By:   /S/    JEFFREY A. ARMITAGE Name:   Jeffrey A. Armitage Title:  
Principal

 

 

 

 

 

S-1



--------------------------------------------------------------------------------

 

M&I MARSHALL & ILSLEY BANK

By:  

/S/    RONALD J. CAREY

Name:  

Ronald J. Carey

Title:  

Vice President

 

By:  

/S/    THOMAS F. BICKELHAUPT

Name:  

Thomas F. Bickelhaupt

Title:  

Vice President

 

 

 

 

S-2



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION

By:  

/S/    JON HUITINK

Name:  

Jon Huitink

Title:  

Assistant Vice President

 

S-3



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION

By:  

/S/    SANDRA J. HARTAY

Name:  

Sandra J. Hartay

Title:  

Vice President

 

 

 

 

 

S-4



--------------------------------------------------------------------------------

ASSOCIATED BANK NA

By:  

     /S/    DANIEL HOLZHAUER

Name:

 

Daniel Holzhauer

Title:

 

Assistant Vice President

 

S-5



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:  

     /S/    MARK WRIGLEY

Name:

 

Mark Wrigley

Title:

 

Vice President

 

S-6



--------------------------------------------------------------------------------

NATIONAL CITY BANK OF

MICHIGAN/ILLINOIS

By:  

     /S/    JON R. HINARD

Name:

 

Jon R. Hinard

Title:

 

Senior Vice President

 

S-7



--------------------------------------------------------------------------------

BANK ONE, NA

By:  

     /S/    JACK V. WEST, JR.

Name:

 

Jack V. West, Jr.

Title:

 

First Vice President

 

S-8



--------------------------------------------------------------------------------

BNP PARIBAS

By:  

     /S/    CHRISTINE L. HOWATT

Name:

 

Christine L. Howatt

Title:

 

Director

By:  

     /S/    PETER C. LABRIE

Name:

 

Peter C. Labrie

Title:

 

Central Region Manager

 

S-9



--------------------------------------------------------------------------------

SCHEDULE 1.01

 

PRICING SCHEDULE

 

The Applicable Margin, the Commitment Fee Rate and the L/C Fee Rate shall be
determined from time to time based upon the S&P Rating and the Moody’s Rating as
set forth in the table below:

 

Level

--------------------------------------------------------------------------------

   Applicable Margin


--------------------------------------------------------------------------------

    Commitment Fee Rate


--------------------------------------------------------------------------------

    L/C Fee Rate


--------------------------------------------------------------------------------

 

I

   0.500 %   0.100 %   0.500 %

II

   0.750 %   0.150 %   0.750 %

III

   1.000 %   0.200 %   1.000 %

IV

   1.250 %   0.250 %   1.250 %

V

   1.500 %   0.300 %   1.500 %

VI

   2.000 %   0.375 %   2.000 %

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I” shall exist at any time the S&P Rating is BBB+ or better or the
Moody’s Rating is Baa1 or better.

 

“Level II” shall exist at any time, (i) Level I does not apply and (ii) the S&P
Rating is BBB or the Moody’s Rating is Baa2.

 

“Level III” shall exist at any time, (i) Levels I and II do not apply and (ii)
the S&P Rating is BBB- and the Moody’s Rating is Baa3.

 

“Level IV” shall exist at any time, (i) Levels I, II, and III do not apply and
(ii) either the S&P Rating is BBB- and the Moody’s Rating is Ba1 or the S&P
Rating is BB+ and the Moody’s Rating is Baa3.

 

“Level V” shall exist at any time, (i) Levels I, II, III and IV do not apply and
(ii) the S&P Rating is BB+ or the Moody’s Rating is Ba1.

 

“Level VI” shall exist at any time none of the other Levels applies.

 

If there is a split rating (i.e., the Moody’s Rating and the S&P Rating would
not result in the same pricing), the Company shall be entitled to the benefit of
the higher rating; provided that if there is a differential of two or more
levels in the table above, the level immediately below the higher applicable
level shall apply. If at any time the Company has no Moody’s Rating or no S&P
Rating, then the percentages contained in Level VI shall apply.



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

COMMITMENTS AND PRO RATA SHARES

 

Bank

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Pro Rata Share


--------------------------------------------------------------------------------

 

Bank of America, N.A.

   $ 50,000,000    18.181818181 %

M&I Marshall & Ilsley Bank

   $ 45,000,000    16.363636364 %

LaSalle Bank National Association

   $ 45,000,000    16.363636364 %

U.S. Bank National Association

   $ 45,000,000    16.363636364 %

Associated Bank NA

   $ 20,000,000    7.272727273 %

The Bank of New York

   $ 20,000,000    7.272727273 %

National City Bank of Michigan/Illinois

   $ 20,000,000    7.272727273 %

Bank One, NA

   $ 15,000,000    5.454545454 %

BNP Paribas

   $ 15,000,000    5.454545454 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   $ 275,000,000    100.000000000 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

SCHEDULE 11.02

 

LENDING OFFICES; ADDRESSES FOR NOTICES

 

BRIGGS & STRATTON CORPORATION

 

12301 W. Wirth Street

Wauwatosa, Wisconsin 53222

Attn: Carita R. Twinem

Telephone: (414) 256-5141

Facsimile: (414) 256-1128

 

BANK OF AMERICA, N.A., as Administrative Agent, Issuing Bank and as a Bank

 

Operations Contact:

 

Attention: Sally M. Escosa

Telephone: (925) 675-8421

Facsimile: (888) 969-2637

 

Agency Management Services:

 

1455 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: SuzieAnna Wan

Telephone: (415) 436-2772

Facsimile: (415) 503-5015

 

Credit Contact:

 

231 South LaSalle Street

Chicago, IL 60697

Attention: Jeff Armitage

Telephone: (312) 828-3898

Facsimile: (312) 974-8811



--------------------------------------------------------------------------------

ASSOCIATED BANK NA

 

Operations Contact:

 

2870 Holmgren Way

Green Bay, WI 54304

Attention: Kathy Carter

Telephone: (920) 405-2847

Facsimile: (920) 405-2798

 

Credit Contact:

 

401 E. Kilbourn Avenue

Milwaukee, WI 53202

Attention: Daniel Holzhauer

Telephone: (414) 283-2361

Facsimile: (414) 283-2300

 

BANK ONE, NA

 

Operations Contact:

 

131 S. Dearborn Street

Chicago, IL 60603

Attention: Leah A. Banks

Telephone: (312) 732-8918

Facsimile: (312) 732-2245

 

Credit Contact:

 

111 E. Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention: Jack West

Telephone: (414) 765-2613

Facsimile: (414) 765-2625



--------------------------------------------------------------------------------

BNP PARIBAS

 

Operations Contact:

 

919 Third Avenue

3rd Floor

New York, New York 10022

Attention: Gabriel Candamo

Telephone: (212) 471-6626

Facsimile: (212) 471-6695

 

Credit Contact:

 

209 S. LaSalle Street

Suite 500

Chicago, IL 60604

Attention: Rosalie Hawley

Telephone: (312) 977-2203

Facsimile: (312) 977-1380

 

LASALLE BANK NATIONAL ASSOCIATION

 

Operations Contact:

 

411 E. Wisconsin Avenue

#1250

Milwaukee, WI 53202

Attention: Beth Potrykos

Telephone: (414) 319-3314

Facsimile: (414) 224-0071

 

Credit Contact:

 

411 E. Wisconsin Avenue

Suite 1250

Milwaukee, WI 53202

Attention: Jon Huitink

Telephone: (414) 319-3317

Facsimile: (414) 224-0071



--------------------------------------------------------------------------------

M&I MARSHALL & ILSLEY BANK

 

Operations Contact:

 

401 N. Executive Drive

Brookfield, WI 53005

Attention: Nenita Yumanz

Telephone: (262) 938-8675

Facsimile: (262) 938-8684

 

Credit Contact:

 

770 North Water Street

Milwaukee, Wisconsin 53202

Attention: Thomas Bickelhaupt

Telephone: (414) 765-7944

Facsimile: (414) 765-7625

 

NATIONAL CITY BANK OF MICHIGAN/ILLINOIS

 

Operations Contact:

 

One NCC Parkway

Oshtemo, MI 49077

Attention: Marilyn Moore

Telephone: (269) 973-1427

Facsimile: (269) 973-2405

 

Credit Contact:

 

One North Franklin

Suite 3600

Chicago, IL 60606

Attention: Jon R. Hinard

Telephone: (312) 384-4624

Facsimile: (312) 240-0301



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

 

Operations Contact:

 

One Wall Street, 19th Floor

New York, New York 10286

Attention: Edgar Greaves

Telephone: (212) 635-6687

Facsimile: (212) 635-7923

 

Credit Contact:

 

1 Wall Street, 19th Floor

New York, NY 10286

Attention: Mark Wrigley

Telephone: (212) 635-6867

Facsimile: (212) 635-1208

 

U.S. BANK NATIONAL ASSOCIATION

 

Operations Contact:

 

400 City Center

Oshkosh, WI 54901

Attention: Connie Sweeney

Telephone: (920) 237-7604

Facsimile: (920) 237-7993

 

Credit Contact:

 

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention: Sandra J. Hartay

Telephone: (414) 765-6004

Facsimile: (414) 765-5367